Exhibit 10.2

 

 

 

DIGITAL REALTY TRUST, L.P.

 

 

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

 

7.00% Series A Senior Notes Due July 24, 2011

($25,000,000 Aggregate Original Principal Amount)

$175,000,000 Private Shelf Facility

July 24, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

1 Authorization of Notes

   1

1A Authorization of Series A Notes

   1

1B Authorization of Issue of Shelf Notes

   1

2 Sale And Purchase of Notes

   2

2A Sale and Purchase of Series A Notes

   2

2B Sale and Purchase of Shelf Notes

   2

2B(1) Facility

   2

2B(2) Issuance Period

   3

2B(3) Request For Purchase

   3

2B(4) Rate Quotes

   3

2B(5) Acceptance

   3

2B(6) Market Disruption

   4

2B(7) Facility Closings

   4

2B(8) Fees

   5

2B(8)(i)   Structuring Fee

   5

2B(8)(ii)  Issuance Fee

   5

2B(8)(iii) Delayed Delivery Fee

   6

2B(8)(iv) Cancellation Fee

   6

3 Series A Closing

   7

4 Conditions to Closing

   7

4A Conditions to Series A Closing

   7

4A(1) Delivery of Revolving Credit Agreement and Modifications Thereto

   7

4A(2) Payment of Special Counsel Fees

   8

4A(3) Consents

   8

4A(4) Structuring Fee

   8

4B Conditions to Each Closing

   8

4B(1) Certain Documents

   8

4B(2) Payment of Fees

   9

4B(3) Representations and Warranties

   9

4B(4) Performance; No Default

   10

4B(5) Changes in Structure

   10

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

4B(6) Purchase Permitted By Applicable Law, etc.

   10

4B(7) Private Placement Number

   10

4B(8) Proceedings and Documents

   10

5 Representation and Warranties of the Company

   10

5.1 Organization; Power and Authority

   10

5.2 Authorization, etc.

   11

5.3 Disclosure

   11

5.4 Organization; Power and Authority

   11

5.5 Financial Statements

   12

5.6 Compliance with Laws; Other Instruments, etc.

   12

5.7 Governmental Authorizations, etc.

   13

5.8 Litigation; Observance of Agreements, Statutes and Orders

   13

5.9 Taxes

   13

5.10 Title to Property; Leases

   14

5.11 Licenses, Permits, etc.

   14

5.12 Compliance with ERISA

   15

5.13 Private Offering

   16

5.14 Use of Proceeds; Margin Regulations

   16

5.15 Existing Debt; Liens

   16

5.16 Foreign Assets Control Regulations, etc.

   17

5.17 Status under Certain Statutes

   17

5.18 Solvency

   17

5.19 Hostile Tender Offers

   18

5.20 Excluded Subsidiaries

   18

5.21 Environmental Matters

   18

6 Representations of the Purchasers

   18

6.1 Purchase for Investment

   18

6.2 Source of Funds

   19

7 Information as to the Company

   20

7.1 Default Notice

   20

7.2 Annual Financials

   21

7.3 Quarterly Financials

   21

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

7.4 Unencumbered Assets Certificate

   22

7.5 Unencumbered Assets Financials

   22

7.6 Annual Budgets

   22

7.7 Material Litigation

   22

7.8 Real Property

   22

7.9 Assets Report

   23

7.10 Environmental Conditions

   23

7.11 Unencumbered Asset Conditions

   23

7.12 Other Information

   23

8 Prepayment of the Notes

   23

8.1 Required Prepayments

   24

8.2 Optional Prepayments with Make-Whole Amount

   24

8.3 Allocation of Partial Prepayments

   24

8.4 Maturity; Surrender, etc.

   24

8.5 Purchase of Notes

   25

8.6 Make-Whole Amount

   25

9 Affirmative Covenants

   28

9.1 Compliance with Laws, Etc.

   28

9.2 Payment of Taxes, Etc.

   28

9.3 Compliance with Environmental Laws

   28

9.4 Maintenance of Insurance

   29

9.5 Preservation of Partnership or Corporate Existence, Etc.

   29

9.6 Visitation Rights

   29

9.7 Keeping of Books

   29

9.8 Maintenance of Properties, Etc.

   29

9.9 Transactions with Affiliates and Excluded Subsidiaries

   29

9.10 Covenant to Guarantee Obligations

   30

9.11 Additional Unencumbered Assets

   30

9.12 Performance of Material Contracts

   31

9.13 Maintenance of REIT Status

   31

9.14 NYSE Listing

   31

9.15 Sarbanes-Oxley

   31

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

9.16 Certain Excluded Subsidiaries

   31

9.17 Most Favored Lender

   31

9.18 Information Required by Rule 144A

   32

10 Negative Covenants

   32

10.1 Liens, Etc.

   32

10.2 Debt

   33

10.3 Change in Nature of Business

   35

10.4 Mergers, Etc.

   35

10.5 Sales, Etc. of Assets

   35

10.6 Investments in Other Persons

   37

10.7 Restricted Payments

   38

10.8 Accounting Changes

   38

10.9 Speculative Transactions

   38

10.10 Payment Restrictions Affecting Subsidiaries

   38

10.11 Amendment, Etc. of Material Contracts

   39

10.12 Negative Pledge

   39

10.13 Parent Guarantor as Holding Company

   39

10.14 Excluded Subsidiaries

   40

10.15 Terrorism Sanctions Regulations

   40

11 Financial Covenants

   40

11.1 Parent Guarantor Financial Covenants

   40

11.2 Unencumbered Assets Financial Covenants

   41

12 Events Of Default

   41

13 Remedies On Default, Etc.

   44

13.1 Acceleration

   44

13.2 Other Remedies

   44

13.3 Rescission

   45

13.4 No Waivers or Election of Remedies, Expenses, etc.

   45

14 Registration; Exchange; Substitution Of Notes

   45

14.1 Registration of Notes

   45

14.2 Transfer and Exchange of Notes

   46

14.3 Replacement of Notes

   46

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

15 Payments On Notes

   47

15.1 Place of Payment

   47

15.2 Home Office Payment

   47

16 Expenses, Etc.

   47

16.1 Transaction Expenses

   47

16.2 Survival

   48

17 Survival Of Representations And Warranties; Entire Agreement

   48

18 Amendment And Waiver

   48

18.1 Requirements

   48

18.2 Solicitation of Holders of Notes

   49

18.3 Binding Effect. etc.

   49

18.4 Notes Held by Company, etc.

   49

19 Notices

   50

20 Reproduction Of Documents

   50

21 Multiparty Guaranty

   51

21.1 Unconditional Guaranty

   51

21.2 Subrogation

   53

21.3 Amendments, Etc. with Respect to Guaranteed Obligations

   54

21.4 Guaranty Absolute and Unconditional; Termination

   54

21.5 Reinstatement

   55

21.6 Payments

   55

21.7 Additional Guarantors

   56

22 Miscellaneous

   56

22.1 Successors and Assigns

   56

22.2 Payments Due on Non-Business Days; Payment Currency

   56

22.3 Severability

   56

22.4 Construction

   57

22.5 Counterparts

   57

22.6 Governing Law

   57

22.7 Several Obligations

   57

22.8 Accounting Terms

   57

22.9 Jurisdiction and Process; Waiver of Jury Trial

   57

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

22.10 Waiver of Jury Trial

   58

22.11 Confidentiality

   59

 

vi



--------------------------------------------------------------------------------

Information Schedule

 

Schedule A

   —    Purchaser Schedule Related to Series A Notes

Schedule B

   —    Defined Terms

Schedule II

   —    Unencumbered Assets

Schedule 5.4

   —    Credit Parties and Subsidiaries; Ownership

Schedule 5.8

   —    Disclosed Litigation

Schedule 5.10(b)

   —    Owned Real Property

Schedule 5.10(c)

   —    Leased Real Property

Schedule 5.15

   —    Existing Debt; Existing Liens

Schedule 5.20

   —    Excluded Subsidiaries and Excluded Subsidiary Agreements

Schedule 10.1

   —    Existing Liens

Schedule 10.2(c)

   —    Surviving Debt

Exhibit A-1

   —    Form of 7.00% Series A Senior Notes due 2011

Exhibit A-2

   —    Form of Shelf Note

Exhibit B

   —    Form of Request for Purchase

Exhibit C

   —    Form of Confirmation of Acceptance

Exhibit D

   —    Form of Funding Instruction Letter

Exhibit E

   —    Form of Joinder to Multiparty Guaranty

Exhibit F

   —    Form of Unencumbered Assets Certificate

 

i



--------------------------------------------------------------------------------

DIGITAL REALTY TRUST, L.P.

560 Mission Street, Suite 2900

San Francisco, CA 94105

July 24, 2008

Prudential Investment Management, Inc.

Each Prudential Affiliate (as hereinafter defined) which is

    a signatory of this Agreement or becomes bound by certain

    provisions of this Agreement as hereinafter provided)

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Ladies and Gentlemen:

Each of the undersigned, Digital Realty Trust, L.P., a Maryland limited
partnership (the “Company”), Digital Realty Trust, Inc., a Maryland corporation
(the “Parent Guarantor”), and the other entities listed on the signature pages
hereof as the “Guarantors” (together with any Additional Guarantors (as
hereinafter defined) acceding hereto pursuant to Section 21.7, the “Subsidiary
Guarantors” and, together with the Parent Guarantor, the “Guarantors”) agrees
with each of the Purchasers as follows:

 

1 AUTHORIZATION OF NOTES

1A AUTHORIZATION OF SERIES A NOTES.

The Company has authorized the issue and sale of ($25,000,000 aggregate
principal amount of its 7.00% Series A Senior Notes due July 24, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series A Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 14). The Series A Notes shall be substantially in
the form set out in Exhibit A-1. Certain capitalized and other terms used in
this Agreement are defined in Schedule B; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

1B AUTHORIZATION OF ISSUE OF SHELF NOTES.

The Company will authorize the issue and sale from time to time of its
additional senior notes (as amended, restated, supplemented or otherwise
modified from time to time, the “Shelf Notes”) in the aggregate principal amount
of up to $175,000,000 (including the equivalent in the Available Currencies), to
be dated the date of issue thereof, to mature, in the case of each Shelf Note so
issued, no more than 10 years after the date of original issuance thereof, to
have an average life, in the case of each Shelf Note so issued, of no more than
7 years after the date of original issuance thereof, to bear interest on the
unpaid balance thereof from the date thereof at the rate per annum, and to have
such other particular terms, as shall be set forth, in the case of each Shelf
Note so issued, in the Confirmation of Acceptance with respect to such Shelf
Note delivered



--------------------------------------------------------------------------------

pursuant to Section 2B(5), and to be substantially in the form of Exhibit A-2.
The terms “Shelf Note” and “Shelf Notes” as used herein shall include each Shelf
Note delivered pursuant to any provision of this Agreement and each Shelf Note
delivered in substitution or exchange for any such Shelf Note pursuant to any
such provision. The terms “Note” and “Notes” as used herein shall include each
Series A Note and each Shelf Note delivered pursuant to any provision of this
Agreement and each Note delivered in substitution or exchange for any such Note
pursuant to any such provision. Notes that have (i) the same final maturity,
(ii) the same principal prepayment dates, (iii) the same principal prepayment
amounts (as a percentage of the original principal amount of each Note),
(iv) the same interest rate, (v) the same interest payment periods, (vi) the
same currency specification, and (vii) the same date of issuance (which, in the
case of a Note issued in exchange for another Note, shall be deemed for these
purposes the date on which such Note’s ultimate predecessor Note was issued),
are herein called a “Series” of Notes.

 

2 SALE AND PURCHASE OF NOTES

2A SALE AND PURCHASE OF SERIES A NOTES.

Subject to the terms and conditions of this Agreement, the Company agrees to
issue and sell to each Series A Purchaser and each Series A Purchaser agrees to
purchase from the Company, on the Series A Closing Day provided for in
Section 3, Series A Notes in the principal amount specified opposite such Series
A Purchaser’s name in the Purchaser Schedule Relating to Series A Notes set
forth as Schedule A at the purchase price of 100% of the principal amount
thereof.

2B SALE AND PURCHASE OF SHELF NOTES.

2B(1) Facility. PIM is willing to consider, in its sole discretion and within
limits that may be authorized for purchase by PIM and Prudential Affiliates from
time to time, the purchase of Shelf Notes pursuant to this Agreement. The
willingness of PIM to consider such purchase of Shelf Notes is herein called the
“Facility.” At any time, (i) the aggregate principal amount of Shelf Notes
stated in Section 1B, minus (ii) the aggregate principal amount of Shelf Notes
purchased and sold pursuant to this Agreement prior to such time, minus
(iii) the aggregate principal amount of Accepted Notes (as hereinafter defined)
which have not yet been purchased and sold hereunder prior to such time, plus
(iv) the aggregate principal amount of Accepted Notes the issuance of which is
cancelled in accordance herewith, is herein called the “Available Facility
Amount” at such time. For purposes of the preceding sentence, all aggregate
principal amounts of Shelf Notes and Accepted Notes shall be calculated in
Dollars with the aggregate amount of any Shelf Notes denominated or Accepted
Notes to be denominated in any Available Currency other than Dollars being
converted to Dollars at the rate of exchange used by PIM to calculate the Dollar
equivalent at the time of the applicable Acceptance under Section 2B(5).
NOTWITHSTANDING THE WILLINGNESS OF PIM TO CONSIDER PURCHASES OF SHELF NOTES,
THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PIM NOR
ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE
SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC
PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A
COMMITMENT BY PIM OR ANY PRUDENTIAL AFFILIATE.

 

2



--------------------------------------------------------------------------------

2B(2) Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary is not a New York Business Day, the New York
Business Day next preceding such anniversary), and (ii) the thirtieth day after
PIM shall have given to the Company, or the Company shall have given to PIM,
written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a New
York Business Day, the New York Business Day next preceding such thirtieth day).
The period during which Shelf Notes may be issued and sold pursuant to this
Agreement is herein called the “Issuance Period.”

2B(3) Request For Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to PIM by telefacsimile or overnight delivery service, and shall
(i) specify the currency (which shall be an Available Currency) of the Shelf
Notes covered thereby, (ii) specify the aggregate principal amount of Shelf
Notes covered thereby, which shall not be less than $5,000,000 (or its
equivalent in another Available Currency) and not be greater than the Available
Facility Amount (or its equivalent in another Available Currency) at the time
such Request for Purchase is made, (iii) specify the principal amounts, final
maturities (which shall be no more than 10 years from the date of original
issuance), and principal prepayment dates and amounts (which shall result in an
average life of no more than 7 years from the date of original issuance) of the
Shelf Notes covered thereby, (iv) specify the use of proceeds of such Shelf
Notes), (v) specify the proposed day for the closing of the purchase and sale of
such Shelf Notes, which shall be a Business Day during the Issuance Period not
less than 10 Business Days (or such earlier date as PIM may agree) and not more
than 42 days after the making of such Request for Purchase, (vi) specify the
number of the account and the name and address of the depository institution to
which the purchase prices of such Shelf Notes are to be transferred on the
Closing Day for such purchase and sale, (vii) certify that, except as may be
described in a writing attached to such Request for Purchase, the
representations and warranties contained in Section 5 are true on and as of the
date of such Request for Purchase (except such representations and warranties
that relate solely to an earlier date, in which case such representations and
warranties shall have been true as of such earlier date) and that there exists
on the date of such Request for Purchase no Event of Default or Default, and
(viii) be substantially in the form of Exhibit B attached hereto. Each Request
for Purchase shall be in writing and shall be deemed made when received by PIM.

2B(4) Rate Quotes. Not later than 3 Business Days after the Company shall have
given PIM a Request for Purchase pursuant to Section 2B(3), PIM may, but shall
be under no obligation to, provide to the Company by telephone interest rate
quotes for the several currencies, principal amounts, maturities and principal
prepayment schedules of Shelf Notes specified in such Request for Purchase. Each
quote shall represent the interest rate per annum payable on the outstanding
principal balance of such Shelf Notes at which PIM or a Prudential Affiliate
would be willing to purchase such Shelf Notes at 100% of the principal amount
thereof.

2B(5) Acceptance. Within 2 minutes after PIM shall have provided any interest
rate quotes pursuant to Section 2B(4) or such shorter period as PIM may specify
to the Company (such period herein called the “Acceptance Window”), the Company
may, subject to Section 2B(6), elect to accept such interest rate quotes as to
not less than $5,000,000 (or its equivalent in another Available Currency)
aggregate principal amount of the Shelf Notes specified in the

 

3



--------------------------------------------------------------------------------

related Request for Purchase. Such election shall be made by an Authorized
Officer of the Company notifying PIM by telephone or telefacsimile within the
Acceptance Window (but not earlier than 9:30 a.m. or later than 1:30 p.m. (or
such later time as PIM may agree), New York City local time) that the Company
elects to accept such interest rate quotes, specifying the Shelf Notes (each
such Shelf Note being herein called an “Accepted Note”) as to which such
acceptance (herein called an “Acceptance”) relates. The day the Company notifies
PIM of an Acceptance with respect to any Accepted Notes is herein called the
“Acceptance Day” for such Accepted Notes. Any interest rate quotes as to which
PIM does not receive an Acceptance within the Acceptance Window shall expire,
and no purchase or sale of Shelf Notes hereunder shall be made based on such
expired interest rate quotes. Subject to Section 2B(6) and the other terms and
conditions hereof, the Company agrees to sell to PIM or a Prudential Affiliate,
and PIM agrees to purchase, or to cause the purchase by a Prudential Affiliate
of, the Accepted Notes at 100% of the principal amount of such Accepted Notes
which purchase price shall be paid in the currency in which such Notes are to be
denominated. As soon as practicable following the Acceptance Day, the Company,
PIM and each Prudential Affiliate which is to purchase any such Accepted Notes
will execute a confirmation of such Acceptance substantially in the form of
Exhibit C (herein called a “Confirmation of Acceptance”). If the Company should
fail to execute and return to PIM within 2 Business Days following receipt
thereof a Confirmation of Acceptance with respect to any Accepted Notes, PIM may
at its election at any time prior to its receipt thereof cancel the closing with
respect to such Accepted Notes by so notifying the Company in writing.

2B(6) Market Disruption. Notwithstanding the provisions of Section 2B(5), if PIM
shall have provided interest rate quotes pursuant to Section 2B(4) and
thereafter, prior to the time an Acceptance with respect to such quotes shall
have been notified to PIM in accordance with Section 2B(5), (i) the domestic
market for U.S. Treasury securities or derivatives shall have closed during
normal business hours of any Business Day or there shall have occurred a general
suspension, material limitation, or significant disruption of trading in
securities generally on the New York Stock Exchange or in the domestic market
for U.S. Treasury securities or derivatives, or (ii) in the case of Shelf Notes
to be denominated in a currency other than Dollars, the markets for the relevant
government securities (which, in the case of the Euro, shall be the German Bund)
or the spot and forward currency market, the financial futures market or the
interest rate swap market shall have closed during normal business hours of any
Business Day or there shall have occurred a general suspension, material
limitation, or significant disruption of trading in securities generally in any
of such markets, then the interest rate quotes with respect to such Shelf Notes
shall expire, and no purchase or sale of such Shelf Notes hereunder shall be
made based on such expired interest rate quotes. If the Company thereafter
notifies PIM of the Acceptance of any such expired interest rate quotes, such
Acceptance shall be ineffective for all purposes of this Agreement, and PIM
shall promptly notify the Company that the provisions of this Section 2B(6) are
applicable with respect to such Acceptance.

2B(7) Facility Closings. Not later than 1:30 p.m. (New York City local time) on
the Document Delivery Date for any Accepted Notes, the Company will deliver to
each Purchaser listed in the Confirmation of Acceptance relating thereto (or
such Purchaser’s agent, including PIM and its agents) at the offices of the
Bingham McCutchen LLP, Three Embarcadero Center, San Francisco, California 94111
(or such other address as PIM may specify in writing), the Accepted Notes to be
purchased by such Purchaser in the form of one or more Notes in

 

4



--------------------------------------------------------------------------------

authorized denominations as such Purchaser may request for each Series of
Accepted Notes to be purchased on such Closing Day, dated the applicable Closing
Day and registered in such Purchaser’s name (or in the name of its nominee),
against payment of the purchase price thereof by transfer of immediately
available funds for credit to the account(s) specified in the Request for
Purchase of such Notes. If the Company fails to tender to any Purchaser the
Accepted Notes to be purchased by such Purchaser on the applicable Document
Delivery Date, or any of the conditions specified in Section 4 shall not have
been fulfilled by the time required on the applicable Document Delivery Date
(and the applicable Purchaser(s) shall not have waived such conditions), the
Company shall, prior to 2:00 p.m., New York City local time, on the applicable
Document Delivery Date notify PIM (which notification shall be deemed received
by each Purchaser) in writing whether (i) such closing is to be rescheduled
(such rescheduled date to be a Business Day during the Issuance Period not less
than one Business Day and not more than 10 Business Days after such originally
scheduled Closing Day (the “Rescheduled Closing Day”)) and certify to PIM (which
certification shall be for the benefit of each Purchaser) that the Company
reasonably believes that it will be able to comply with the conditions set forth
in Section 4 on the Document Delivery Date applicable to such Rescheduled
Closing Day and that the Company will pay the Delayed Delivery Fee in accordance
with Section 2B(8)(iii), or (ii) such closing is to be canceled and the Company
will pay the Cancellation Fee as provided in Section 2B(8)(iv). If a Rescheduled
Closing Day is established in respect of Notes denominated in a currency other
than Dollars, such Notes shall have the same maturity date, principal prepayment
dates and amounts and interest payment dates as originally scheduled. In the
event that the Company shall fail to give such notice referred to in the second
preceding sentence, PIM (on behalf of each Purchaser) may at its election, at
any time after 2:00 p.m., New York City local time, on the applicable Document
Delivery Date, notify the Company in writing that such closing is to be canceled
and the Company is obligated to pay the Cancellation Fee as provided in
Section 2B(8)(iv). Notwithstanding anything to the contrary appearing in this
Agreement, the Company may elect to reschedule a closing with respect to any
given Accepted Notes on not more than two occasions, unless PIM shall have
otherwise consented in writing.

2B(8) Fees.

2B(8)(i) Structuring Fee. In consideration for the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement, the
Company will pay to or as directed by PIM, on or before the date hereof, a
non-refundable fee in the aggregate amount of $25,000 (herein called the
“Structuring Fee”).

2B(8)(ii) Issuance Fee. The Company will pay to or as directed by PIM in
immediately available funds a fee (herein called the “Issuance Fee”) on each
Closing Day (including the Series A Closing Day) in an amount equal to 0.10% of
the Dollar equivalent of the aggregate principal amount of Notes sold on such
Closing Day. Such fee shall be payable in Dollars.

 

5



--------------------------------------------------------------------------------

2B(8)(iii) Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note (other than at PIM’s or any Purchaser’s request), the Company
shall pay to or as directed by PIM, on the Cancellation Date or Document
Delivery Date applicable to the actual Closing Day of such purchase and sale, an
amount (the “Delayed Delivery Fee”) equal to:

(a) in the case of an Accepted Note denominated in Dollars, the product of
(1) the amount determined by PIM to be the amount by which the bond equivalent
yield per annum of such Accepted Note exceeds the investment rate per annum on
an alternative Dollar investment of the highest quality selected by PIM and
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day from time to time fixed for the delayed delivery of such Accepted
Note, (2) the principal amount of such Accepted Note, and (3) a fraction the
numerator of which is equal to the number of actual days elapsed from and
including the original Closing Day for such Accepted Note to but excluding the
date of such payment, and the denominator of which is 360; and

(b) in the case of an Accepted Note denominated in a currency other than
Dollars, the sum of (1) the product of (x) the amount by which the bond
equivalent yield per annum of such Accepted Note exceeds the Overnight Interest
Rate on each day from and including the original Closing Day for such Accepted
Note, (y) the principal amount of such Accepted Note, and (z) a fraction the
numerator of which is equal to the number of actual days elapsed from and
including the original Closing Day for such Accepted Note to but excluding the
date of such payment, and the denominator of which is 360, and (2) the costs and
expenses (if any) incurred by such Purchaser or its Affiliates with respect to
any interest rate, currency exchange or similar agreement entered into by the
Purchaser or any such Affiliate in connection with the delayed closing of such
Accepted Notes.

In no case shall the Delayed Delivery Fee be less than zero. The delayed
Delivery Fee described in clause (b) above shall be paid in the currency in
which the Accepted Notes are denominated. Nothing contained herein shall
obligate any Purchaser to purchase any Accepted Note on any day other than the
Closing Day for such Accepted Note, as the same may be rescheduled from time to
time in compliance with Section 2B(7). Notwithstanding the foregoing, no Delayed
Delivery Fee shall be payable in connection with the closing of the purchase and
sale of any Accepted Shelf Note if the Company shall have timely satisfied all
conditions precedent set forth in Section 4B (other than (i) the condition
precedent in Section 4B(2) to the extent it pertains to the payment of the
Delayed Delivery Fee provided for in this Section 2B(8)(iii), and (ii) the
condition precedent in Section 4B(8)).

2B(8)(iv) Cancellation Fee. If the Company at any time notifies PIM in writing
that the Company is canceling the closing of the purchase and sale of any
Accepted Note, or if PIM notifies the Company in writing under the circumstances
set forth in the penultimate sentence of Section 2B(7) that the closing of the
purchase and sale of such Accepted Note is to be canceled, or if, due to the
action or inaction of the Company, the closing of the purchase and sale of such
Accepted Note is not consummated on or prior to the last day of the Issuance
Period (the date of any such notification, or the last day of the Issuance
Period, as the case may be, being herein called the “Cancellation Date”), the
Company shall pay to or as directed by PIM in immediately available funds on the
Cancellation Date an amount (the “Cancellation Fee”) equal to:

(a) in the case of an Accepted Note denominated in Dollars, the product of
(1) the principal amount of such Accepted Note, and (2) the quotient (expressed
in decimals) obtained by dividing (y) the excess of the ask price (as determined
by PIM) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by PIM) of the Hedge Treasury Note(s) on the Acceptance Day
for such Accepted Note by (z) such bid price, with the foregoing bid and ask
prices as reported by such publicly available source of such market data as is
then customarily used by PIM, and rounded to the second decimal place; and

 

6



--------------------------------------------------------------------------------

(b) in the case of an Accepted Note denominated in a currency other than
Dollars, the aggregate of all unwinding costs incurred by such Purchaser or its
Affiliates on positions executed by or on behalf of such Purchaser or such
Affiliates in connection with such Accepted Note, including the proposed lending
in such currency and fixing the coupon in such currency; provided, however, that
any gain realized upon the unwinding of any such positions shall be offset
against any such unwinding costs. Such positions include (without limitation)
currency and interest rate swaps, futures and forwards, government bond
(including U.S. Treasury bond) hedges and currency exchange contracts, all of
which may be subject to substantial price volatility. Such costs may also
include (without limitation) losses incurred by such Purchaser or its Affiliates
as a result of fluctuations in exchange rates. All unwinding costs incurred by
such Purchaser shall be determined by such Purchaser or its Affiliate in
accordance with generally accepted financial practice.

In no case shall the Cancellation Fee be less than zero.

 

3 SERIES A CLOSING.

The sale and purchase of the Series A Notes to be purchased by the Series A
Purchasers shall occur at the offices of Bingham McCutchen LLP, Three
Embarcadero Center, San Francisco, California 94111, at 9:00 a.m., Pacific time,
at a closing on July 24, 2008 (the “Series A Closing Day”). On the Document
Delivery Date, the Company will deliver to each Series A Purchaser the Series A
Notes to be purchased by such Series A Purchaser in the form of a single Series
A Note (or such greater number of Series A Notes in denominations of at least
$1,000,000 as it may request), dated the date of the Series A Closing Day, and
registered in such Series A Purchaser’s name (or in the name of its nominee),
against delivery by such Series A Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds as set forth in the Funding Instruction
Letter set forth as Exhibit D. If on the Series A Closing Day the Company shall
fail to tender such Notes as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to the
satisfaction of any Series A Purchaser (and not waived thereby), such Series A
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights it may have by reason of such
failure or such nonfulfillment.

 

4 CONDITIONS TO CLOSING.

The obligation of any Purchaser to purchase and pay for any Notes is subject to
the fulfillment to its satisfaction, on or before the applicable Document
Delivery Date, of the following conditions:

4A CONDITIONS TO SERIES A CLOSING

4A(1) Delivery of Revolving Credit Agreement and Modifications Thereto. (i) The
Company and Guarantors shall have entered into amendments or other modifications
of the Revolving Credit Agreement as necessary to permit the Company and the
Guarantors to enter

 

7



--------------------------------------------------------------------------------

into this Agreement, (ii) such amendments or other modifications shall be in
form and substance reasonably satisfactory to PIM, and (iii) PIM shall have
received copies of the Revolving Credit Agreement and all such amendments or
other modifications, accompanied by an Officer’s Certificate certifying such
copies as being true, correct and complete copies of the Revolving Credit
Agreement and such amendments or other modifications.

4A(2) Payment of Special Counsel Fees. Without limiting the provisions of
Section 16.1, the Company shall have paid on or before the Series A Closing Day
the reasonable fees, charges and disbursements of the special counsel of the
Series A Purchasers referred to in Section 4B(1)(g), to the extent reflected in
a statement of such counsel rendered to the Company at least one Business Day
prior to the Series A Closing Day.

4A(3) Consents. The Series A Purchasers shall have received evidence
satisfactory to it that all government, contractual and other third-party
approvals and consents, if any, necessary to the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
as of the Series A Closing Day have been obtained.

4A(4) Structuring Fee. The Company shall have paid to or as directed by PIM in
immediately available funds the Structuring Fee.

4B CONDITIONS TO EACH CLOSING.

4B(1) Certain Documents. Except as PIM may otherwise agree in writing, each
Purchaser that is purchasing Notes on such Closing Day shall have received (or
PIM shall have received on such Purchaser’s behalf) the following, each dated
the applicable Closing Day and in form and substance reasonably satisfactory to
PIM:

(a) The Note(s) to be purchased by such Purchaser;

(b) an Officer’s Certificate from the general partner of the Company, certifying
that the conditions specified in Sections 4B(3), 4B(4) and 4B(5) have been
fulfilled;

(c) certified copies of the resolutions of each Credit Party, authorizing the
execution and delivery of the Transaction Documents relating to such Note
purchase and to which such Credit Party is a party (and, in the case of such
resolutions of the Board of Directors of the general partner of the Company,
authorizing the issuance of the applicable Series of Notes by the Company), and
of all documents evidencing other necessary corporate or similar action and
governmental approvals, if any, with respect to the Transaction Documents and
the applicable Series of Notes;

(d) a certificate of the Secretary or an Assistant Secretary of each of the
Credit Parties (or, if such Person is a partnership, of its general partner),
certifying the names and true signatures of the officers of such Person
authorized to sign the Transaction Documents relating to such Note purchase and
to which such Credit Party is a party;

(e) certified copies of the articles or certificate of incorporation (or similar
charter document) and by-laws, operating agreement or partnership agreement, as
applicable, of each Credit Party;

 

8



--------------------------------------------------------------------------------

(f) favorable opinions addressed to each Purchaser purchasing Notes on such
Closing Day of (i) Latham & Watkins LLP, special counsel for the Credit Parties
(or other counsel reasonably acceptable to PIM), satisfactory to such Purchaser
in its sole discretion (in the case of the Series A Closing Day) and, in the
case of any Closing Day other than the Series A Closing Day, substantially
similar in form to the opinion rendered by Latham & Watkins LLP on the Series A
Closing Day and satisfactory to such Purchaser in its reasonable discretion,
(ii) Venable LLP, special Maryland counsel for the Credit Parties (or other
counsel reasonably acceptable to PIM), satisfactory to such Purchaser in its
sole discretion (in the case of the Series A Closing Day) and, in the case of
any Closing Day other than the Series A Closing Day, substantially similar in
form to the opinion rendered by Venable LLP on the Series A Closing Day and
satisfactory to such Purchaser in its reasonable discretion, and (iii) Haynes
and Boone, LLP, special Texas counsel for the Credit Parties (or other counsel
reasonably acceptable to PIM), satisfactory to such Purchaser in its sole
discretion (in the case of the Series A Closing Day) and, in the case of any
Closing Day other than the Series A Closing Day, substantially similar in form
to the opinion rendered by Haynes and Boone, LLP on the Series A Closing Day and
satisfactory to such Purchaser in its reasonable discretion. The Company hereby
directs each such counsel to deliver such opinions, agrees that the issuance and
sale of any Notes will constitute a reconfirmation of such direction, and
understands and agrees that each Purchaser receiving such an opinion will and is
hereby authorized to rely on such opinion;

(g) a favorable opinion of Bingham McCutchen LLP, special counsel for PIM and
the Purchasers, as to such matters incident to the matters herein contemplated
related to the Series A Notes as such Purchaser reasonably requests;

(h) a good standing or similar certificate for (i) with respect to the Series A
Closing Day, each Credit Party, the Company and the Parent Guarantor, and
(ii) with respect to each Closing Day thereafter, the Company and the Parent
Guarantor, in each case from the appropriate Governmental Authority of its
jurisdiction of organization, dated as of a recent date, and such other evidence
of the status of such Persons as such Purchaser may reasonably request; and

(i) additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser in a timely manner.

4B(2) Payment of Fees. The Company shall have paid to or as directed by PIM any
fees due pursuant to or in connection with this Agreement, including the
Issuance Fee due pursuant to Section 2B(8)(ii) and any Delayed Delivery Fee due
pursuant to Section 2B(8)(iii).

4B(3) Representations and Warranties. Except as disclosed to PIM in writing and
approved by PIM in writing, the representations and warranties of the Credit
Parties in Section 5 hereof shall, in each case, be correct when made and on and
as of such Closing Day (except where limited to an earlier date, in which case
the same shall have been correct as of such earlier date).

 

9



--------------------------------------------------------------------------------

4B(4) Performance; No Default. Each of the Credit Parties shall have performed
and complied with all unwaived agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at such
Closing Day, and after giving effect to the issue and sale of the applicable
Series of Notes (and the application of the proceeds thereof pursuant to the
requirements of Section 5.14) no Default or Event of Default shall have occurred
and be continuing.

4B(5) Changes in Structure. The Company shall not have changed its jurisdiction
of organization or, except as otherwise permitted under this Agreement, been the
subject of any merger or consolidation or succeeded to all or any substantial
part of the liabilities of any other Person (except as permitted by
Section 10.4), at any time following the date of the most recent financial
statements referred to in Section 5.5.

4B(6) Purchase Permitted By Applicable Law, etc. Each Purchaser’s purchase of
Notes on such Closing Day shall (i) be permitted by the laws and regulations of
each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (ii) not violate any applicable law or
regulation (including Regulation T, U or X of the Board of Governors of the
Federal Reserve System), and (iii) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
any Purchaser of Notes on such Closing Day, such Purchaser shall have received
an Officer’s Certificate certifying as to such matters of fact as it may
reasonably specify (and to which the Parent Guarantor can properly certify) to
enable such Purchaser to determine whether such purchase is so permitted.

4B(7) Private Placement Number. A Private Placement number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the National Association of Insurance Commissioners) or any then-applicable
equivalent shall have been obtained for each Series of Notes to be issued on the
applicable Closing Day.

4B(8) Proceedings and Documents. All corporate, organizational and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to each Purchaser purchasing Notes on the applicable Closing Day
and its U.S. special counsel, and each such Purchaser and its U.S. special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such counsel may reasonably
request.

 

5 REPRESENTATION AND WARRANTIES OF THE COMPANY.

Each Credit Party represents and warrants to each Purchaser that:

5.1 Organization; Power and Authority.

Each Credit Party is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected

 

10



--------------------------------------------------------------------------------

to have a Material Adverse Effect. Each Credit Party has the requisite
organizational power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Transaction Documents to which
it is a party and to perform the provisions of such Transaction Documents. The
Parent Guarantor is organized in conformity with the requirements for
qualification as a REIT under the Code, and its method of operation enables it
to meet the requirements for qualification and taxation as a REIT under the
Code.

5.2 Authorization, etc.

This Agreement, the Notes and the other Transaction Documents to which any
Credit Party is a party have been duly authorized by all necessary
organizational action on the part of such Credit Party, and each of this
Agreement and such other Transaction Documents (other than the Notes)
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of each Credit Party that is party to such
Transaction Document enforceable against such Credit Party in accordance with
its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

5.3 Disclosure.

Neither this Agreement nor any other document, certificate or written statement
furnished to PIM by or on behalf of the Company or the other Credit Parties in
connection herewith, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein not misleading in light of the circumstances under which they
were made. There is no fact known to the Company or any other Credit Party that
would reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the other documents, certificates and other writings
delivered to PIM by or on behalf of the Company or the other Credit Parties
specifically for use in connection with the transactions contemplated hereby or
filed with the SEC at least one Business Day prior to the date this
representation is made or repeated. Since the date of the most recent audited
balance sheet delivered pursuant to Section 7.2, or if no such balance sheet has
been delivered, the most recent audited balance sheet referred to in
Section 5.5, there has been no change in the financial condition, operations,
business, properties or prospects of the Company, the Parent Guarantor or any
Subsidiary except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the other documents, certificates and other writings
delivered to PIM by or on behalf of the Company or the other Credit Parties
specifically for use in connection with the transactions contemplated hereby or
filed with the SEC at least one Business Day prior to the date this
representation is made or repeated.

5.4 Organization; Power and Authority.

(a) Schedule 5.4 contains complete and correct lists as of the Series A Closing
Day of each of the Credit Parties (including the Company and the Parent
Guarantor) and its Subsidiaries, showing, as to each such Person, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by other Credit Parties or other Persons.

 

11



--------------------------------------------------------------------------------

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company or the
Parent Guarantor and their respective Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by the Company, the Parent Guarantor
or another Subsidiary free and clear of any Lien (other than Liens on Equity
Interests in Property-Level Subsidiaries securing Non-Recourse Debt permitted
under Section 10.2(b)(vii) hereof).

5.5 Financial Statements.

The Company has furnished PIM with the following financial statements:
(i) Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as
of December 31, 2005, 2006 and 2007 and as of the last day in each of the fiscal
years completed thereafter and prior to the date as of which this representation
is made or repeated to such Purchaser (other than fiscal years completed within
90 days prior to such date for which audited financial statements have not been
released), and Consolidated statements of income and cash flows of the Parent
Guarantor and its Subsidiaries for each such year, all certified by independent
certified public accountants of recognized international standing; and
(ii) unaudited Consolidated balance sheets of the Parent Guarantor and its
Subsidiaries as at the end of the quarterly period (if any) most recently
completed prior to such date and after the end of the most recent fiscal year
(other than quarterly periods completed within 45 days (in the case of the first
three fiscal quarters) or 70 days (in the case of the fourth fiscal quarter)
prior to such date for which financial statements have not been released) and
the comparable quarterly period in the preceding fiscal year and unaudited
Consolidated statements of income and, solely for the first three fiscal
quarters, cash flows of the Parent Guarantor and its Subsidiaries for the
periods from the beginning of the fiscal years in which such quarterly periods
are included to the end of such quarterly periods. Such financial statements
(including any related schedules and/or notes) have been prepared in accordance
with generally accepted accounting principals as in effect from time to time in
the United States of America (subject, as to interim statements, to changes
resulting from year-end adjustments) consistently applied throughout the periods
involved and show all liabilities, direct and contingent, of the Parent
Guarantor and its Subsidiaries required to be shown in accordance with such
principles. The balance sheets fairly present the consolidated financial
condition of the Parent Guarantor and its Subsidiaries as at the dates thereof,
and the statements of income and cash flows fairly present the consolidated
financial results of the operations of the Parent Guarantor and its Subsidiaries
and their cash flows for the periods indicated. The Parent Guarantor and its
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in writing to PIM. No event has
occurred since the end of the most recent fiscal year for which such audited
financial statements have been furnished which has had or would reasonably be
expected to have a Material Adverse Effect.

5.6 Compliance with Laws; Other Instruments, etc.

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of any Credit Party or any of its

 

12



--------------------------------------------------------------------------------

Subsidiaries under, any material indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, or any corporate charter (or similar
constitutive documents) or bylaws (or similar documents), or any other material
agreement or instrument to which any Credit Party or any of its Subsidiaries is
bound or by which any Credit Party or any of its Subsidiaries or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority by which
any Credit Party or any of its Subsidiaries is bound, or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to any Credit Party or any of its Subsidiaries.

5.7 Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Credit Party of this Agreement, the Notes or the
other Transaction Documents to which such Person is a party except such
consents, approvals or authorizations previously obtained and are in full force
and effect.

5.8 Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of any Credit Party, threatened against or affecting the Parent
Guarantor, the Company or any of their respective Subsidiaries or any property
of the Parent Guarantor, the Company or any of their respective Subsidiaries in
any court or before any arbitrator of any kind or before or by any Governmental
Authority (including, without limitation, the matters disclosed in Schedule 5.8
(the “Disclosed Litigation”) that, if adversely determined, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

(b) None of the Parent Guarantor, the Company or any of their respective
Subsidiaries is in default under any term of any material agreement or
instrument to which it is a party or by which it is bound, or any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority by
which it is bound, or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

5.9 Taxes.

The Parent Guarantor, the Company and their respective Subsidiaries have filed
all Material income tax returns that, to the knowledge of each Credit Party, are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments
received by such Credit Party or Subsidiary and levied upon them or their
properties, assets, income or franchises, before they have become delinquent,
except for any taxes and assessments being contested in accordance with
Section 9.2. None of the Credit Parties knows of any basis for any other tax or
assessment that would reasonably be expected to have a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

5.10 Title to Property; Leases.

(a) The Parent Guarantor, the Company and their respective Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet delivered pursuant to Section 7.2, or if no such
balance sheet has been delivered, the most recent audited balance sheet referred
to in Section 5.5 or purported to have been acquired by the Parent Guarantor,
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business or as otherwise permitted
hereunder), in each case free and clear of Liens prohibited by this Agreement.

(b) Set forth on Schedule 5.10(b) hereto is a complete and accurate list of all
material Real Property owned by any Credit Party or any of its Subsidiaries,
showing as of the date hereof, and as of each other date Schedule 5.10(b) is
required to be supplemented pursuant to Section 7.8, the street address, county
or other relevant jurisdiction, state, record owner and book value thereof. Each
Credit Party or such Subsidiary has good, marketable and insurable fee simple
title to such Real Property, free and clear of all Liens, other than Liens
created or permitted by the Transaction Documents.

(c) Set forth on Schedule 5.10(c) hereto is a complete and accurate list of all
leases of material Real Property under which any Credit Party or any of its
Subsidiaries is the lessee, showing as of the date hereof, and as of each other
date Schedule 5.10(c) is required to be supplemented pursuant to Section 7.8,
the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof. To the best of each
Credit Party’s knowledge, each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms.

(d) Each of the Assets listed on Schedule II satisfies all Unencumbered Asset
Conditions, except to the extent as otherwise set forth in Schedule II or, with
respect to Assets added after the Series A Closing Day, waived in writing by the
Required Holders. The Credit Parties are the legal and beneficial owners (either
in fee or leasehold, as applicable) of the Unencumbered Assets free and clear of
any Lien, except for the Liens permitted under the Transaction Documents.

5.11 Licenses, Permits, etc.

(a) The Parent Guarantor, the Company and their respective Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, without known conflict with the rights of others, that failure to own
or possess, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

(b) To the best knowledge of each Credit Party, no product of the Parent
Guarantor, the Company or any of their respective Subsidiaries infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person, where such infringement would reasonably be
expected to have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(c) To the best knowledge of each Credit Party, there is no Material violation
by any Person of any right of the Parent Guarantor, the Company or any of their
respective Subsidiaries with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Parent Guarantor, the Company or any of their respective Subsidiaries that
is not being contested in good faith by the Credit Parties and their
Subsidiaries or would not otherwise reasonably be expected to have a Material
Adverse Effect.

5.12 Compliance with ERISA.

(a) The Parent Guarantor, the Company, each Subsidiary and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to result in a Material Adverse Effect. None of the
Parent Guarantor, the Company, any Subsidiary or any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Parent Guarantor, the Company, any Subsidiary or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Parent Guarantor, the Company, any Subsidiary or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 4068 of ERISA or the Pension Funding
Rules, other than such liabilities or Liens as would not be individually or in
the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA. Following the
effective date of the Pension Act, for any Plan which is subject to the Pension
Funding Rules, the funding target attainment percentage, within the meaning of
Section 303 of ERISA or Section 430 of the Code, for such Plan is not less than
100%.

(c) The Parent Guarantor, the Company, the Subsidiaries and their ERISA
Affiliates have not incurred withdrawal liabilities (and are not subject to
contingent withdrawal liabilities) under section 4201 or 4204 of ERISA in
respect of Multiemployer Plans that individually or in the aggregate are
Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Parent Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Parent Guarantor, the Company and their respective Subsidiaries
is not Material.

 

15



--------------------------------------------------------------------------------

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which (x) a Material
tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code on the
Parent Guarantor, the Company, the Subsidiaries or their ERISA Affiliates or
(y) any tax could be imposed pursuant to section 4975(c)(1)(A)-(D) on any
Purchaser. The representation by the Credit Parties to each Purchaser in the
first sentence of this Section 5.12(e) is made in reliance upon and subject to
the accuracy of such Purchaser’s representation in Section 6.2 as to the sources
of the funds used to pay the purchase price of the Notes to be purchased by such
Purchaser.

5.13 Private Offering.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 10 other Institutional Investors,
each of which has been offered the Notes at a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or the registration requirements
of any securities or blue sky laws of any applicable jurisdiction. Without
limiting the foregoing, neither PIM nor any Prudential Affiliate shall be deemed
to be acting on behalf of the Company for purposes of this Section 5.13.

5.14 Use of Proceeds; Margin Regulations.

None of the proceeds of the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

5.15 Existing Debt; Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt for Borrowed Money of the Parent Guarantor, the
Company and their respective Subsidiaries having a principal amount of at least
$1,000,000 as of March 31, 2008 (including a description of the obligors and
obligees, principal amount outstanding and collateral therefor, if any, and
full-recourse guaranties thereof, if any, and the maturity date and amortization
schedule therefor) which Debt will be outstanding as of the Series A Closing Day
(after giving effect to the application of proceeds of the Series A Notes), and
from March 31, 2008 to the Series A Closing Day there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the such of the Parent Guarantor, the Company or any of their
respective Subsidiaries (other than payments of principal and interest in
accordance with the documents governing such Debt). None of the Parent
Guarantor, the

 

16



--------------------------------------------------------------------------------

Company nor any Subsidiary is in default, and no waiver (other than a permanent
waiver) of default is currently in effect, in the payment of any principal or
interest on any such Debt of the Parent Guarantor, the Company or such
Subsidiary and no event or condition exists with respect to any such Debt of the
Parent Guarantor, the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
Debt in an aggregate principal amount in excess of $30,000,000 to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

(b) Set forth on Schedule 5.15 hereto is a complete and accurate list as of the
Series A Closing Day of all Liens on the property or assets of any Credit Party
or, with respect to Debt for Borrowed Money, any of its Subsidiaries, securing,
in each case, obligations in a principal amount of at least $1,000,000, showing
as of the date hereof the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Credit Party or
such Subsidiary subject thereto.

5.16 Foreign Assets Control Regulations, etc.

(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(b) None of the Parent Guarantor, the Company nor any Subsidiary (i) is a Person
described or designated in the Specially Designated National and Blocked Persons
List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order, or (ii) engages in any dealings or transactions with any
such Person. The Parent Guarantor, the Company and their respective Subsidiaries
are in compliance, in all material respects, with the USA Patriot Act.

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in each case
in violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, assuming in all cases that such act applies to the Company.

5.17 Status under Certain Statutes.

None of the Parent Guarantor or any of its Subsidiaries is required to be
registered under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 2005, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.

5.18 Solvency. Immediately after giving effect to the incurrence of Debt
evidenced by the Notes, the use of the proceeds thereof and the payment of all
estimated legal, accounting and other fees and expenses related to the
foregoing, each Credit Party will be “Solvent,” (taking into account any and all
rights of contribution) meaning: (a) the fair market value of such Credit
Party’s assets, on a going concern basis, will be in excess of the amount that
will be required to

 

17



--------------------------------------------------------------------------------

be paid on or in respect of its existing debts and other liabilities (including
contingent liabilities) as they mature; (b) such Credit Party will not have
unreasonably small capital to carry on its business as conducted or as proposed
to be conducted; and (c) such Credit Party does not intend to or believe that it
will incur debts beyond its ability to generally pay such debts as they mature
(taking into account the timing and amounts of cash to be received by it and the
amounts to be payable on or in respect of its obligations).

5.19 Hostile Tender Offers. None of the proceeds of the sale of any Notes will
be used to finance a Hostile Tender Offer.

5.20 Excluded Subsidiaries. Set forth on Schedule 5.20 is a complete and
accurate list of all Excluded Subsidiaries and their respective Excluded
Subsidiary Agreements (if any) existing on the Series A Closing Day.

5.21 Environmental Matters.

(a) None of the Parent Guarantor, the Company or any Subsidiary has knowledge of
any claim or has received any notice of any claim, and no proceeding has been
instituted raising any claim against the Parent Guarantor, the Company or any of
their respective Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

(b) None of the Parent Guarantor, the Company or any Subsidiary has knowledge of
any facts which would give rise to any claim, public or private, against the
Parent Guarantor or its Subsidiaries of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
properties now or formerly owned, leased or operated by any of them, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

(c) None of the Parent Guarantor, the Company nor any Subsidiary has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them nor has disposed of any Hazardous Materials in a manner contrary
to any Environmental Laws, in each case in any manner that would reasonably be
expected to result in a Material Adverse Effect; and

(d) All buildings on all real properties now owned, leased or operated by the
Parent Guarantor, the Company or any Subsidiary are in compliance with
applicable Environmental Laws, except where failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

 

6 REPRESENTATIONS OF THE PURCHASERS.

6.1 Purchase for Investment. Each Purchaser severally represents that it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall

 

18



--------------------------------------------------------------------------------

at all times be within such Purchaser’s or their control. Each Purchaser
severally represents and warrants that it is an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act. Each Purchaser understands that
the Notes have not been registered under the Securities Act and may be resold
only if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that
neither the Company nor any other Credit Party is required to register the
Notes.

6.2 Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as disclosed by such Purchaser
to the Company in writing pursuant to this clause (c), no employee benefit plan
or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are

 

19



--------------------------------------------------------------------------------

satisfied, as of the last day of its most recent calendar quarter, neither the
QPAM nor a person controlling or controlled by the QPAM (applying the definition
of “control” in Section V(e) of the QPAM Exemption) owns a 10% or more interest
in the Company and (i) the identity of such QPAM, and (ii) the names of all
employee benefit plans whose assets managed by the QPAM in the investment fund,
when combined with the assets of other plans established or maintained by the
same employer (or affiliate thereof described in Section V(c)(1) of the QPAM
Exemption) or by the same employee organization, represent 10% or more of the
assets of the investment fund have been disclosed to the Company in writing
pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM, and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, or one or more
plans, within the meaning of Section 4975 of the Code, each of which has been
identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include “plan assets,” within the meaning of Department
of Labor Regulations Section 2510.3-101, as modified by Section 3(42) of ERISA,
of any employee benefit plan subject to the fiduciary responsibility provisions
of Title I of ERISA or of any plan to which Section 4975 of the Code applies.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

7 INFORMATION AS TO THE COMPANY.

The Parent Guarantor and the Company covenant that during the Issuance Period
and so long thereafter as any Notes remain outstanding or any amounts owing
under the Transaction Documents remain unpaid, the Parent Guarantor and the
Company will furnish to each Significant Holder:

7.1 Default Notice. As soon as possible and in any event within three days after
a Responsible Officer obtains knowledge of the occurrence of each Default or any
event, development or occurrence reasonably likely to have a Material Adverse
Effect, in each case, if continuing on the date of such statement, a statement
of the Chief Financial Officer (or other Responsible Officer) of the Parent
Guarantor setting forth details of such Default or such event, development or
occurrence and the action that the Parent Guarantor has taken and proposes to
take with respect thereto.

 

20



--------------------------------------------------------------------------------

7.2 Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by an opinion reasonably acceptable to the Required Holders of KPMG
LLP or other independent public accountants of recognized standing reasonably
acceptable to the Required Holders, together with (i) a certificate of such
accounting firm to the Significant Holders stating that in the course of the
regular audit of the business of the Parent Guarantor and its Subsidiaries,
which audit was conducted by such accounting firm in accordance with generally
accepted auditing standards, such accounting firm has obtained no knowledge that
a Default with respect to Section 11 has occurred and is continuing, or if, in
the opinion of such accounting firm, a Default with respect to Section 11 has
occurred and is continuing, a statement as to the nature thereof, (ii) to the
extent available, a schedule in form reasonably satisfactory to the Required
Holders of the computations used by such accountants in determining, as of the
end of such Fiscal Year, compliance with the covenants contained in Section 11,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Parent
Guarantor shall also provide, if necessary for the determination of compliance
with Section 11, a statement of reconciliation conforming such financial
statements to GAAP, and (iii) a certificate of the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Parent Guarantor
stating that such financial statements have been prepared in accordance with
generally accepted accounting principals as in effect from time to time in the
United States of America and that no Default has occurred and is continuing or,
if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Parent Guarantor has taken and proposes to take
with respect thereto.

7.3 Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year (and as
soon as available and in any event within 70 days after the fourth fiscal
quarter of any Fiscal Year, a supplemental schedule that contains the applicable
financial information for the fourth fiscal quarter of such Fiscal Year as
provided to the SEC on Form 8K), Consolidated balance sheets of the Parent
Guarantor and its Subsidiaries as of the end of such quarter and Consolidated
statements of income and a Consolidated statement of cash flows of the Parent
Guarantor and its Subsidiaries for the period commencing at the end of the
previous fiscal quarter and ending with the end of such fiscal quarter and
Consolidated statements of income and a Consolidated statement of cash flows of
the Parent Guarantor and its Subsidiaries for the period commencing at the end
of the previous Fiscal Year and ending with the end of such quarter (provided
that such statements of cash flows shall be required to be provided only with
respect to the first three fiscal quarter of each Fiscal Year), setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Financial
Officer (or other Responsible Officer performing similar functions) of the
Parent Guarantor as having been prepared in accordance with generally accepted
accounting principals as in effect from time to time in the United States of
America (it being acknowledged that a copy of the quarterly

 

21



--------------------------------------------------------------------------------

financials filed by the Parent Guarantor with the Securities and Exchange
Commission shall satisfy the foregoing requirements), together with (i) a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent Guarantor has taken and
proposes to take with respect thereto, and (ii) a schedule in form reasonably
satisfactory to the Required Holders of the computations used by the Parent
Guarantor in determining compliance with the covenants contained in Section 11,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Parent
Guarantor shall also provide, if necessary for the determination of compliance
with Section 11, a statement of reconciliation conforming such financial
statements to GAAP.

7.4 Unencumbered Assets Certificate. As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year, and (ii) 70 days after the end of the fourth quarter of each Fiscal
Year, an Unencumbered Assets Certificate, as at the end of such quarter,
certified by the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor.

7.5 Unencumbered Assets Financials. As soon as available and in any event within
(i) 45 days after the end of each of the first three quarters of each Fiscal
Year, and (ii) 70 days after the end of the fourth quarter of each Fiscal Year,
financial information in respect of all Unencumbered Assets, in form and detail
satisfactory to the Required Holders.

7.6 Annual Budgets. As soon as available and in any event no later than 90 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form satisfactory to the Required Holders, of balance
sheets, income statements and cash flow statements on a monthly basis for the
then current Fiscal Year and on an annual basis for each Fiscal Year thereafter
until the Termination Date (as defined in the Revolving Credit Agreement).

7.7 Material Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Credit Party or any of its Subsidiaries of
the type described in Section 5.8, and promptly after the occurrence thereof,
notice of any material adverse change in the status or the financial effect on
any Credit Party or any of its Subsidiaries of the Disclosed Litigation from
that described on Schedule 5.8 hereto.

7.8 Real Property. As soon as available and in any event within 90 days after
the end of each Fiscal Year, a report supplementing Schedule 5.10(b) and
Schedule 5.10(c) hereto, including an identification of all owned and leased
real property disposed of by any Credit Party or any of its Subsidiaries during
such Fiscal Year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, book value thereof and, in
the case of leases of property, lessor, lessee, expiration date and annual
rental cost thereof) of all Real Property acquired or leased by any Credit Party
or any of its Subsidiaries during such Fiscal Year and a description of such
other changes in the information included in such Schedules as may be necessary
for such Schedules to be accurate and complete.

 

22



--------------------------------------------------------------------------------

7.9 Assets Report. As soon as available and in any event within 90 days after
the end of each quarter of each Fiscal Year, a report listing all Assets of the
Parent Guarantor and its Subsidiaries as of the end of such quarter in form and
substance reasonably satisfactory to the Required Holders.

7.10 Environmental Conditions. Written notice thereof (i) promptly upon a
Responsible Officer of a Credit Party obtaining knowledge of any material
violation of any Environmental Law affecting any Asset or the operations thereof
or the operations of any of its Subsidiaries, (ii) promptly upon obtaining
knowledge of any known release, discharge or disposal of any Hazardous Materials
at, from, or into any Asset which it reports in writing or is reportable by it
in writing to any governmental authority and which is material in amount or
nature or which could reasonably be expected to materially adversely affect the
value of such Asset, (iii) promptly upon a Credit Party’s receipt of any notice
of material violation of any Environmental Laws or of any material release,
discharge or disposal of Hazardous Materials in violation of any Environmental
Laws or any matter that may result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including, without limitation, any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Credit Party’s or any
other Person’s operation of any Asset, (B) contamination on, from or into any
Asset, or (C) investigation or remediation of off-site locations at which such
Credit Party or any of its predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials, or (iv) upon a Responsible Officer
of such Credit Party obtaining knowledge that any expense or loss has been
incurred by such governmental authority in connection with the assessment,
containment, removal or remediation of any Hazardous Materials with respect to
which such Credit Party or any Joint Venture may be liable or for which a Lien
may be imposed on any Asset, provided that any of the events described in
clauses (i) through (iv) above would have a Material Adverse Effect or could
reasonably be expected to result in an Environmental Action with respect to any
Unencumbered Asset.

7.11 Unencumbered Asset Conditions. Promptly after discovery by a Responsible
Officer of a Credit Party of any condition or event which causes any of the
Assets listed as Unencumbered Assets on Schedule II hereto no longer to comply
with the requirements set forth in the definition of Unencumbered Asset
Conditions, provide written notice thereof.

7.12 Other Information. Promptly after any request therefor, such other
information respecting the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Credit Party or any of
its Subsidiaries as any Significant Holder may from time to time reasonably
request.

 

8 PREPAYMENT OF THE NOTES.

The Series A Notes and any Shelf Notes shall be subject to required prepayment
as and to the extent provided in Section 8.1. The Series A Notes and any Shelf
Notes shall also be subject to prepayment under the circumstances set forth in
Section 8.2.

 

23



--------------------------------------------------------------------------------

8.1 Required Prepayments.

(a) Series A Notes. As provided therein, the entire unpaid principal balance of
the Series A Notes shall be due and payable on the stated maturity date thereof.

(b) Shelf Notes. Each Series of Shelf Notes shall be subject to required
prepayments, if any, set forth in the Notes of such Series; provided that upon
any partial prepayment of any Series of Shelf Notes pursuant to Section 8.2, the
principal amount of each required prepayment thereof becoming due on and after
the date of such partial prepayment shall be reduced in the same proportion as
the aggregate principal amount of such Series of Shelf Notes is reduced as a
result of such prepayment.

8.2 Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any Series (to the
exclusion of all other Series), in an amount not less than $1,000,000 (or in the
equivalent of the currency in which the Notes of such Series are denominated) of
the aggregate principal amount of the Notes of such Series then outstanding in
the case of a partial prepayment, or such lesser principal amount of the Notes
of such Series as shall then be outstanding, at 100% of the principal amount so
prepaid, plus interest thereon to the prepayment date and the Make-Whole Amount
determined for the prepayment date with respect to such principal amount. The
Company will give each holder of Notes of such Series written notice of each
optional prepayment under this Section 8.2 not less than 5 Business Days and not
more than 60 days prior to the date (which shall be a Business Day) fixed for
such prepayment. Each such notice shall specify such date, the Series of Notes
to be prepaid, the aggregate principal amount of such Notes to be prepaid on
such date, the principal amount of each Note of such Series held by such holder
to be prepaid (determined in accordance with Section 8.3), and the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid.

8.3 Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes of each Series under
Section 8.2, the principal amount prepaid shall be allocated among the Notes of
such Series at the time outstanding in proportion, as nearly as practicable, to
the respective unpaid principal amounts thereof.

8.4 Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

 

24



--------------------------------------------------------------------------------

8.5 Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

8.6 Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 13.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Implied British Pound Yield” means, with respect to the Called Principal of any
Note, the yield to maturity implied by (i) the yields reported, as of 10:00 a.m.
(New York time) on the second Business Day preceding the Settlement Date with
respect to such Called Principal, on the display designated as “Page 0#GBBMK” on
the Reuters Screen (or such other display as may replace “Page 0#GBBMK” on the
Reuters Screen) for actively traded benchmark gilt-edged securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or if such yields are not reported as of such time or the
yields reported shall not be ascertainable, (ii) the average of the yields for
such securities as determined by Recognized British Government Bond Market
Makers. Such implied yield will be determined, if necessary, by (a) converting
quotations to bond-equivalent yields in accordance with accepted financial
practice, and (b) interpolating linearly between (1) the actively benchmark
traded gilt-edged securities with the maturity closest to and greater than the
Remaining Average Life of such Called Principal, and (2) the actively traded
benchmark gilt-edged securities with the maturity closest to and less than the
Remaining Average Life of such Called Principal.

“Implied Canadian Dollar Yield” means, with respect to the Called Principal of
any Note, the yield to maturity implied by (i) the yields reported, as of 10:00
a.m. (New York time) on the second Business Day preceding the Settlement Date
with respect to such Called Principal, on the display designated as “Page
0#CABMK” on the Reuters Screen (or such other display as may

 

25



--------------------------------------------------------------------------------

replace “Page 0#CABMK” on the Reuters Screen) for actively traded benchmark
Canadian Government bonds having a maturity equal to the Remaining Average Life
of such Called Principal as of such Settlement Date, or if such yields are not
reported as of such time or the yields reported shall not be ascertainable,
(ii) the average of the yields for such securities as determined by Recognized
Canadian Government Bond Market Makers. Such implied yield will be determined,
if necessary, by (a) converting quotations to bond-equivalent yields in
accordance with accepted financial practice, and (b) interpolating linearly
between (1) the actively traded benchmark Canadian Government bonds with the
maturity closest to and greater than the Remaining Average Life of such Called
Principal, and (2) the actively traded benchmark Canadian Government bonds with
the maturity closest to and less than the Remaining Average Life of such Called
Principal.

“Implied Dollar Yield” means, with respect to the Called Principal of any Note,
the yield to maturity implied by (i) the yields reported, as of 10:00 a.m. (New
York City local time) on the Business Day next preceding the Settlement Date
with respect to such Called Principal, for actively traded U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date on the display designated as “Page PX1” on
Bloomberg Financial Markets (“Bloomberg”) (or, if Bloomberg shall cease to
report such yields on Page PX1 or shall cease to be PIM’s customary source of
information for calculating make-whole amounts on privately placed notes, then
such source as is then PIM’s customary source of such information), or if such
yields shall not be reported as of such time or the yields reported as of such
time shall not be ascertainable, (ii) the Treasury Constant Maturity Series
yields reported, for the latest day for which such yields shall have been so
reported as of the second Business Day next preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
shall be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice, and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than the Remaining
Average Life of such Called Principal, and (2) the actively traded U.S. Treasury
security with the maturity closest to and less than the Remaining Average Life
of such Called Principal.

“Implied Euro Yield” means, with respect to the Called Principal of any Note,
the yield to maturity implied by (i) the yields reported, as of 10:00 a.m. (New
York time) on the second Business Day preceding the Settlement Date with respect
to such Called Principal, on the display designated as “Page 0#DEBMK” on the
Reuters Screen (or such other display as may replace “Page 0#DEBMK” on the
Reuters Screen) for the actively traded benchmark German Bunds having a maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or if such yields are not reported as of such time or the
yields reported shall not be ascertainable, (ii) the average of the yields for
such securities as determined by Recognized German Bund Market Makers. Such
implied yield will be determined, if necessary, by (a) converting quotations to
bond-equivalent yields in accordance with accepted financial practice, and
(b) interpolating linearly between (1) the actively traded benchmark German
Bunds with the maturity closest to and greater than the Remaining Average Life
of such Called Principal, and (2) the actively traded benchmark German Bunds
with the maturity closest to and less than the Remaining Average Life of such
Called Principal.

 

26



--------------------------------------------------------------------------------

“Implied Swiss Franc Yield” means, with respect to the Called Principal of any
Note, the yield to maturity implied by (i) the yields reported, as of 10:00 a.m.
(New York time) on the second Business Day preceding the Settlement Date with
respect to such Called Principal, on the display designated as “Page 0#CHBMK” on
the Reuters Screen (or such other display as may replace “Page 0#CHBMK” on the
Reuters Screen) for the actively traded benchmark Swiss Government bonds having
a maturity equal to the Remaining Average Life of such Called Principal as of
such Settlement Date, or if such yields are not reported as of such time or the
yields reported shall not be ascertainable, (ii) the average of the yields for
such securities as determined by Recognized Swiss Government Bond Market Makers.
Such implied yield will be determined, if necessary, by (a) converting
quotations to bond-equivalent yields in accordance with accepted financial
practice, and (b) interpolating linearly between (1) the actively traded
benchmark Swiss Government bonds with the maturity closest to and greater than
the Remaining Average Life of such Called Principal, and (2) the actively traded
benchmark Swiss Government bonds with the maturity closest to and less than the
Remaining Average Life of such Called Principal.

“Recognized British Government Bond Market Makers” means two internationally
recognized dealers of gilt edged securities reasonably selected by PIM.

“Recognized Canadian Government Bond Market Makers” means two internationally
recognized dealers of Canadian Government bonds reasonably selected by PIM.

“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by PIM.

“Recognized Swiss Government Bond Market Makers” means two internationally
recognized dealers of Swiss Government bonds reasonably selected by PIM.

“Reinvestment Yield” means, with respect to the Called Principal of any Note
denominated in (i) Dollars, 0.50% plus the Implied Dollar Yield, (ii) British
Pounds, the Implied British Pound Yield, (iii) Canadian Dollars, the Implied
Canadian Dollar Yield, (iv) Euros, the Implied Euro Yield, and (v) Swiss Francs,
the Implied Swiss Franc Yield. The Reinvestment Yield will be rounded to that
number of decimals as appears in the coupon for the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

27



--------------------------------------------------------------------------------

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 13.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2, or
has become or is declared to be immediately due and payable pursuant to
Section 13.1, as the context requires.

 

9 AFFIRMATIVE COVENANTS

During the Issuance Period and for so long thereafter as any of the Notes are
outstanding or any amounts owing under the Transaction Documents remain unpaid,
each Credit Party covenants that it will:

9.1 Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970; provided, however, that the failure to
comply with the provisions of this Section 9.1 shall not constitute a default
hereunder so long as such non-compliance is the subject of a Good Faith Contest.

9.2 Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property, and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Credit Parties nor any of
their Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is the subject of a Good Faith Contest, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable by the holder of such Lien.

9.3 Compliance with Environmental Laws. (i) Comply, and cause each of its
Subsidiaries to comply, and to take commercially reasonably steps to ensure that
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, except where such non-compliance could not reasonably be
expected to result in a Material Adverse Effect; (ii) obtain and renew and cause
each of its Subsidiaries to obtain and renew all Environmental Permits necessary
for its operations and properties, except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect; and
(iii) conduct, and cause each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws, except where failure to do the same could not reasonably be expected to
result in a Material Adverse Effect; provided, however, that neither the Credit
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is the subject of a Good Faith Contest.

 

28



--------------------------------------------------------------------------------

9.4 Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Credit Party or such Subsidiaries operate.

9.5 Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Company only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve such rights
or franchises is not reasonably likely to result in a Material Adverse Effect
(it being understood that the foregoing shall not prohibit, or be violated as a
result of, any transactions by or involving any Credit Party or Subsidiary
thereof otherwise permitted under Section 10.4 or Section 10.5 below).

9.6 Visitation Rights. At any reasonable time and from time to time, permit any
Significant Holder, or any agent or representatives thereof (in each case at
such Significant Holder’s expense other than during the continuance of an Event
of Default) to examine and make copies of and abstracts from the records and
books of account of, and visit the properties of, any Credit Party and any of
its Subsidiaries, and to discuss the affairs, finances and accounts of any
Credit Party and any of its Subsidiaries with any of their general partners,
managing members, officers or directors.

9.7 Keeping of Books. Keep, and cause each of its active Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Credit
Party and each such Subsidiary in accordance with generally accepted accounting
principals as in effect from time to time in the United States of America.

9.8 Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so would not have a Material Adverse Effect.

9.9 Transactions with Affiliates and Excluded Subsidiaries. Conduct, and cause
each of its Subsidiaries to conduct, all transactions with any of their
Affiliates (other than transactions exclusively among or between the Credit
Parties) or with any Excluded Subsidiary on terms that are fair and reasonable
and no less favorable to such Credit Party or such Subsidiary than it would
obtain at the time in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

29



--------------------------------------------------------------------------------

9.10 Covenant to Guarantee Obligations. Each applicable Credit Party shall, in
each case at its expense:

(a) Within 15 days after any Excluded Subsidiary Agreement terminates or
otherwise becomes ineffective as to the Excluded Subsidiary party to such
agreement, cause such Excluded Subsidiary (other than a Foreign Subsidiary) to
duly execute and deliver to the holders of Notes a Joinder to Multiparty
Guaranty in substantially the form of Exhibit E, or such other guaranty
supplement in form and substance satisfactory to the Required Holders,
guaranteeing the obligations of the other Credit Parties under the Transaction
Documents, unless such Excluded Subsidiary (or a related Excluded Subsidiary)
shall incur Non-Recourse Debt permitted under Section 10.2(b)(vii) within 60
days after the termination of such Excluded Subsidiary Agreement, and in such
case the agreement in respect of such Non-Recourse Debt shall be deemed to be an
Excluded Subsidiary Agreement and the Company shall promptly deliver to each
Significant Holder an amended Schedule 5.20 that sets forth such agreement in
respect of such Non-Recourse Debt opposite the name of such Excluded Subsidiary.

(b) Within 15 days after the formation or acquisition of any new direct or
indirect Subsidiary (other than a Foreign Subsidiary) by any Credit Party, cause
each such Subsidiary (other than a Subsidiary (x) that is prohibited by the
terms of any loan agreement or indenture or other agreement to which it or a
related Excluded Subsidiary is a party (or a default under any such agreement
would result therefrom) from providing guarantees of the obligations of the
Credit Parties under the Transaction Documents, (y) that is being formed with
the intent to incur Non-Recourse Debt permitted under Section 10.2(b)(vii) in
respect of Assets that are not Unencumbered Assets, or (z) that is inactive or
holds de minimis assets (any Subsidiary described in clauses (x), (y) or (z) of
this parenthetical, a “Limited Subsidiary”)), and cause each direct and indirect
parent of such Subsidiary that is not a Limited Subsidiary (if it has not
already done so), to duly execute and deliver to the holders of Notes a Joinder
to Multiparty Guaranty in substantially the form of Exhibit E hereto, or such
other guaranty supplement in form and substance satisfactory to the Required
Holders, guaranteeing the other Credit Parties’ obligations under the
Transaction Documents, provided that upon the formation or acquisition of any
Limited Subsidiary, each such Limited Subsidiary shall be deemed to be an
Excluded Subsidiary and each such loan agreement or indenture or other material
agreement (if any) that restricts such Limited Subsidiary from providing
guarantees of the obligations of the Credit Parties under the Transaction
Documents shall be deemed to be an Excluded Subsidiary Agreement, and the
Company shall promptly deliver to each Significant Holder an amended Schedule
5.20 that sets forth such agreements or indentures in respect of such
Non-Recourse Debt opposite the name of such Limited Subsidiary.

9.11 Additional Unencumbered Assets. Within 10 days after any request by the
Company that any Asset (a “Proposed Unencumbered Asset”) be added as an
Unencumbered Asset, in each case at the Company’s expense, furnish to each
Significant Holder the following items:

(a) confirmation that the Credit Parties are in compliance with the covenants
contained in Section 11 (both immediately before and on a pro-forma basis
immediately after the addition of such Proposed Unencumbered Asset as an
Unencumbered Asset), evidenced by a certificate of the Chief Financial Officer
(or other Responsible Officer) of the Company delivered to each Significant
Holder prior to such addition demonstrating such compliance;

 

30



--------------------------------------------------------------------------------

(b) a certificate of the Chief Financial Officer (or other Responsible Officer)
of the Company confirming that (i) such Proposed Unencumbered Asset has become
an Unencumbered Asset pursuant to the requirements of the Revolving Credit
Agreement, and (ii) such Asset satisfies all Unencumbered Asset Conditions (or,
in the event that all Unencumbered Asset Conditions are not satisfied,
specifying the Unencumbered Asset Conditions that are not satisfied, in which
case such Proposed Unencumbered Asset shall not become an Unencumbered Asset
unless the Required Holders shall have expressly consented in writing to the
addition of such Proposed Unencumbered Asset as an Unencumbered Asset); and

(c) a revised Schedule II hereto reflecting the addition of such Proposed
Unencumbered Asset.

9.12 Performance of Material Contracts. Perform and observe in all material
respects all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, enforce in all material respects each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time reasonably requested by the Required Holders and, upon request of the
Required Holders, make to each other party to each such Material Contract such
demands and requests for information and reports or for action as any Credit
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so.

9.13 Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT and not terminate or revoke its election to be
treated as a REIT under all applicable laws, rules and regulations.

9.14 NYSE Listing. In the case of the Parent Guarantor, at all times cause its
common shares to be duly listed on the New York Stock Exchange or other national
stock exchange.

9.15 Sarbanes-Oxley. Comply at all times with all applicable provisions of
Section 402(a) of Sarbanes-Oxley, except where the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect.

9.16 Certain Excluded Subsidiaries. After the Series A Closing Day, (i) use best
efforts to obtain such consents of lenders as may be required to permit those
Subsidiaries (other than a Foreign Subsidiary) presently designated as Excluded
Subsidiaries solely on the basis of restrictive provisions in their charters to
become Guarantors hereunder, and (ii) within 10 days after obtaining any such
required consents, (x) cause the applicable Subsidiary to execute and deliver to
each holder of Notes a Joinder to Multiparty Guaranty in substantially the form
of Exhibit E hereto, or such other guaranty supplement in form and substance
satisfactory to the Required Holders, guaranteeing the other Credit Parties’
obligations under the Transaction Documents, and (y) deliver or cause the
applicable Subsidiary to deliver an amended Schedule 5.20 that no longer lists
such Subsidiary as an Excluded Subsidiary.

9.17 Most Favored Lender. If at any time hereafter the Revolving Credit
Agreement or any of the Revolving Credit Documents is modified (a) to add
covenants or events of default that are not provided for in this Agreement or
the other Transaction Documents, or (b) to make

 

31



--------------------------------------------------------------------------------

covenants or events of default that are contained in the Revolving Credit
Agreement or the other Revolving Credit Documents immediately prior to such
modification (and that are contained in this Agreement or the other Transaction
Documents immediately prior to such modification) more restrictive than such
covenants or events of default were immediately prior to such modification, then
(a) such additional or more restrictive covenants or events of default shall
immediately and automatically be incorporated by reference in this Agreement as
if set forth fully herein, mutatis mutandis, effective as of the time when such
additional or more restrictive covenants or events of default become effective
under the Revolving Credit Agreement or the other Revolving Credit Documents,
and no such provision may thereafter be waived, amended or modified under this
Agreement except pursuant to the provisions of Section 18.1, and (b) the Company
shall promptly, and in any event within 5 Business Days of entering into any
such modification, so advise each Significant Holder in writing. Thereafter,
upon the request of the Required Holders, the Credit Parties shall enter into an
amendment to this Agreement evidencing the incorporation of such incremental or
more restrictive covenant or event of default.

9.18 Information Required by Rule 144A. Upon the request of any Significant
Holder, provide to such holder, and to any Qualified Institutional Buyer
designated by such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Parent Guarantor is
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act.

 

10 NEGATIVE COVENANTS.

During the Issuance Period and for so long thereafter as any of the Notes are
outstanding or any amounts owing under the Transaction Documents remain unpaid,
each Credit Party covenants that it will not, at any time:

10.1 Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement (other than such financing statements filed solely as a precaution in
respect of true leases entered in the ordinary course of business) that names
such Credit Party or any of its Subsidiaries as debtor, or sign or suffer to
exist, or permit any of its Subsidiaries to sign or suffer to exist, any
security agreement authorizing any secured party thereunder to file such
financing statement, or assign, or permit any of its Subsidiaries to assign, any
accounts or other right to receive income, except, in the case of the Credit
Parties (other than the Parent Guarantor) and their respective Subsidiaries:

(a) Permitted Liens;

(b) Liens existing on the date hereof and described on Schedule 10.1;

 

32



--------------------------------------------------------------------------------

(c) purchase money Liens upon or in equipment acquired or held by such Credit
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of any such equipment to be subject to such
Liens, or Liens existing on any such equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price), or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that no such
Lien shall extend to or cover any property other than the equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; and provided, further, that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (c) shall not exceed the amount
permitted under Section 10.2(b)(ii) at any time outstanding;

(d) Liens arising in connection with Capitalized Leases permitted under
Section 10.2(b)(iii), provided that no such Lien shall extend to or cover any
assets other than the assets subject to such Capitalized Leases;

(e) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with any Credit Party or any Subsidiary of any
Credit Party or becomes a Subsidiary of any Credit Party, provided that such
Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with such Credit Party or such Subsidiary or
acquired by such Credit Party or such Subsidiary;

(f) other Liens securing Non-Recourse Debt permitted under Section 10.2(b)(vii);

(g) the replacement, extension or renewal of any Lien permitted by clause (c) or
(e) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal of the Debt secured thereby;

(h) Liens on property of the Company or its Subsidiaries (other than
Unencumbered Assets) securing Debt under the Revolving Credit Documents so long
as no Default or Event of Default arises therefrom; and

(i) other Liens incurred in the ordinary course of business with respect to
obligations in an amount not to exceed $3,000,000 in the aggregate at any time.

10.2 Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(a) (y) in the case of any Credit Party or any Subsidiary of a Credit Party,
Debt owed to any other Credit Party or any wholly-owned Subsidiary of any Credit
Party (other than an Excluded Subsidiary), provided that, in each case, such
Debt (1) shall be on terms acceptable to the Administrative Agent (or, during
the continuance of an Event of Default, the Required Holders), and (2) shall be
evidenced by promissory notes in form and substance satisfactory to the
Administrative Agent (or, during the continuance of an Event of Default, the
Required Holders), which promissory notes shall (unless payable to the Company)
by their terms be subordinated to the obligations of the Credit Parties
evidenced by the Notes and under the other Transaction Documents, and (z) in the
case of any Excluded Subsidiary, Debt owed to any other Excluded Subsidiary;

 

33



--------------------------------------------------------------------------------

(b) in the case of each Credit Party (other than the Parent Guarantor) or its
Subsidiaries,

(i) Debt under the Transaction Documents,

(ii) Debt secured by Liens permitted by Section 10.1(c) not to exceed in the
aggregate $7,500,000 at any time outstanding,

(iii) (1) Capitalized Leases (other than with respect to Real Property) not to
exceed in the aggregate $25,000,000 at any time outstanding, and (2) in the case
of Capitalized Leases (other than with respect to Real Property) to which any
Subsidiary of a Credit Party is a party, Debt of such Credit Party of the type
described in clause (a) of the definition of “Debt” guaranteeing the obligations
of such Subsidiary under such Capitalized Leases,

(iv) [intentionally omitted],

(v) Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates or foreign exchange rates incurred in the ordinary course of
business and consistent with prudent business practice,

(vi) Unsecured Debt incurred in the ordinary course of business for borrowed
money, maturing within one year from the date created, and aggregating, on a
Consolidated basis, not more than $25,000,000 at any one time outstanding, and

(vii) Non-Recourse Debt (including, without limitation, the JV Pro Rata Share of
Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Unencumbered Assets, the incurrence of which would not result in a Default under
Section 11 or any other provision of this Agreement;

(c) In the case of the Parent Guarantor or any of its Subsidiaries:

(i) Debt under Customary Carve-Out Agreements,

(ii) the Surviving Debt described on Schedule 10.2(c) hereto and any Refinancing
Debt, extending, refunding, or refinancing such Surviving Debt, and

(iii) Recourse Debt (whether secured or unsecured) in an amount not to exceed in
the aggregate (1) 20% of Total Asset Value plus (2) an amount equal to the
aggregate commitments under the Revolving Credit Agreement; provided, however,
that any recourse guaranties of Non-Recourse Debt (exclusive of Customary
Carve-Out Agreements) otherwise permitted under this clause (iii) shall not
exceed in the aggregate 5% of Total Asset Value; provided, further, that during
any period in which the Parent Guarantor shall maintain a Debt Rating of
BBB-/Baa3 or better, then the Parent Guarantor and its Subsidiaries shall be
permitted to incur Recourse Debt in any amount that would not result in a
failure by the Company or the Parent Guarantor to comply with any of the
financial covenants applicable to it contained in Section 11;

 

34



--------------------------------------------------------------------------------

(d) in the case of the Parent Guarantor, Debt under the Transaction Documents;
and

(e) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

10.3 Change in Nature of Business. Engage in, or permit any of its Subsidiaries
to engage in, any material new line of business different from those lines of
business conducted by the Company or any of its Subsidiaries on the Series A
Closing Day, including the ownership, acquisition, development, construction,
rental and management of Real Property (including all Assets), and activities
substantially related, necessary or incidental thereto.

10.4 Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Credit Party may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary of a
Credit Party (provided that if one or more of such Subsidiaries is also a Credit
Party, a Credit Party shall be the surviving entity) or any other Credit Party
(provided that such Credit Party or, in the case of any Credit Party other than
the Company, another Credit Party shall be the surviving entity), and (ii) any
Credit Party may merge with any Person that is not a Credit Party so long as
such Credit Party or another Credit Party is the surviving entity, provided, in
the case of the foregoing clause (i) or clause (ii), that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom. Notwithstanding any other provision of this Agreement, (y) any
Subsidiary of a Credit Party (other than the Company or any Subsidiary that is
the direct owner of an Unencumbered Asset) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and the assets or proceeds from the liquidation or
dissolution of such Subsidiary are transferred to the Company or any Subsidiary
thereof, which Subsidiary shall be a Credit Party if the Subsidiary being
liquidated or dissolved is a Credit Party, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom, and (z) any Credit Party or Subsidiary of
a Credit Party shall be permitted to effect any Transfer of Unencumbered Assets
through the sale or transfer of the direct or indirect Equity Interests in the
Subsidiary of such Credit Party that owns such Unencumbered Assets so long as
Section 10.5 would otherwise permit the Transfer of all Unencumbered Assets
owned by such Subsidiary at the time of such sale or transfer of such Equity
Interests. Upon the sale or transfer of Equity Interests in any Subsidiary or
Subsidiaries of a Credit Party permitted under clause (z) above, PIM and the
holders of Notes shall, upon the request of the Company, release such Subsidiary
or Subsidiaries from the Multiparty Guaranty; provided, that no such release
shall be become effective prior to any parallel release of such Subsidiary from
the Guaranty (as defined in the Revolving Credit Agreement).

10.5 Sales, Etc. of Assets. (i) In the case of the Parent Guarantor, sell,
lease, transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any assets, and (ii) in the case of the
Credit Parties (other than the Parent Guarantor), sell, lease

 

35



--------------------------------------------------------------------------------

(other than enter into Tenancy Leases), transfer or otherwise dispose of, or
grant any option or other right to purchase, lease (other than any option or
other right to enter into Tenancy Leases) or otherwise acquire, or permit any of
its Subsidiaries to sell, lease (other than pursuant to a Tenancy Lease),
transfer or otherwise dispose of, or grant any option or other right to
purchase, lease (other than an option or other right to enter into a Tenancy
Lease) or otherwise acquire (each action described in clause (ii) of this
Section 10.5 being a “Transfer”), any Unencumbered Asset or Unencumbered Assets
(or any direct or indirect Equity Interests in the owner thereof) other than the
following Transfers, which shall be permitted hereunder only so long as no
Default or Event of Default shall exist or would result therefrom:

(A) the Transfer of any Unencumbered Asset or Unencumbered Assets from any
Credit Party to another Credit Party or from a Subsidiary of a Credit Party to
another Subsidiary of such Credit Party or any other Credit Party, or

(B) the Transfer of any Unencumbered Asset or Unencumbered Assets to any Person,
or the designation of an Unencumbered Asset or Unencumbered Assets as a
non-Unencumbered Asset or non-Unencumbered Assets (it being acknowledged and
agreed for purpose of this Section 10.5 that any such designation shall be
deemed to constitute a Transfer), in each case with the intention that such
Unencumbered Asset or Unencumbered Assets, upon consummation of such Transfer or
upon such designation, shall no longer constitute an Unencumbered Asset or
Unencumbered Assets for purposes of this Agreement, provided that (x) the
remaining Unencumbered Assets continue to satisfy all Unencumbered Asset
Conditions, and (y) the Credit Parties shall be in compliance with the covenants
contained in Section 11 both immediately before and on a pro forma basis
immediately after giving effect to such Transfer, provided, further, that
compliance with the foregoing proviso shall be evidenced by a certificate of the
Chief Financial Officer (or other Responsible Officer performing similar
functions) of the Company delivered to each Significant Holder prior to the date
of such Transfer demonstrating such compliance, together with supporting
information in detail reasonably satisfactory to the Administrative Agent (or,
during the continuance of an Event of Default, the Required Holders).

If, at any time after the designation in accordance with the foregoing clause
(B) of all Unencumbered Assets of any Property-Level Subsidiary as
non-Unencumbered Assets, such Subsidiary shall incur any Debt not prohibited by
Section 10.2 pursuant to an agreement that could qualify as an Excluded
Subsidiary Agreement hereunder, (i) PIM and each holder of Notes shall, upon the
request of the Company, release such Subsidiary (and any other Subsidiary
related thereto to the extent reasonably requested by the Company) from the
Multiparty Guaranty; provided, that no such release shall be become effective
prior to any parallel release of the applicable Subsidiary or Subsidiaries from
the Guaranty (as defined in the Revolving Credit Agreement), (ii) such
Subsidiary or Subsidiaries shall constitute Excluded Subsidiaries hereunder and
such agreement shall constitute an Excluded Subsidiary Agreement hereunder, and
(iii) the Company shall promptly deliver to each Significant Holder an amended
Schedule 5.20 that sets forth such Excluded Subsidiary Agreement opposite the
name of such Excluded Subsidiaries.

 

36



--------------------------------------------------------------------------------

10.6 Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person other than:

(a) Investments by the Credit Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments in
Subsidiaries (including, without limitation, Investments comprised of loans or
equity contributions to Excluded Subsidiaries or loans or equity contributions
by one Excluded Subsidiary to another Excluded Subsidiary) and, in the case of
the Credit Parties (other than the Parent Guarantor) and their Subsidiaries,
Investments in Assets (including by asset or Equity Interest acquisitions), in
each case subject, where applicable, to the limitations set forth in
Section 10.6(d);

(b) Investments in Cash Equivalents;

(c) Investments consisting of intercompany Debt permitted under Section 10.2(a);

(d) Investments consisting of the following items so long as (y) the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, at any time, 35% of Total Asset Value at such time,
and (z) the aggregate amount of each of the following items of Investments does
not exceed the specified percentage of Total Asset Value set forth below:

(i) Investments in Redevelopment Assets and Development Assets (including such
assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement), so long as the aggregate
amount of all such Investments in Redevelopment Assets and Development Assets,
calculated on the basis of actual cost, does not at any time exceed 27.50% of
Total Asset Value at such time; provided, however, that the limitations set
forth in this clause (i) shall not apply to any Redevelopment Asset or
Development Asset that is 85% pre-leased pursuant to duly executed Tenancy
Leases and all completion and performance guarantees pertaining to such Asset
are reasonably satisfactory to the Administrative Agent (or, during the
continuance of an Event of Default, the Required Holders),

(ii) Investments in undeveloped land (including undeveloped land that such
Person has contracted to purchase with or without options to terminate the
purchase agreement), so long as the aggregate amount of all such Investments in
undeveloped land, calculated on the basis of actual cost, does not at any time
exceed 11.0% of Total Asset Value at such time, and

(iii) Investments in Joint Ventures of any Credit Party or its Subsidiaries so
long as the aggregate amount of such Investments outstanding does not at any
time exceed 27.5% of Total Asset Value of the Parent Guarantor and its
Subsidiaries, as determined in accordance with GAAP, at such time;

(e) Investments by the Company in Hedge Agreements permitted under
Section 10.2(b)(v);

(f) to the extent permitted by applicable law, advances to officers, directors
and employees of any Credit Party or any Subsidiary of any Credit Party in the
ordinary course of business, for travel, entertainment, relocation and analogous
ordinary business purposes;

 

37



--------------------------------------------------------------------------------

(g) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business in an aggregate amount not to exceed
$10,000,000; and

(h) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

10.7 Restricted Payments. In the case of the Parent Guarantor, declare or pay
any dividends, purchase, redeem, retire, defease or otherwise acquire for value
any of its Equity Interests now or hereafter outstanding, return any capital to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such; provided, however, that the Parent Guarantor may declare and
pay dividends or make other distributions of common stock or cash or purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests, in each case only (i) so long as no Event of Default under Sections
12(a), (b), (c) or (f) shall have occurred and be continuing or shall result
therefrom, (y) in an aggregate amount not to exceed during any four consecutive
fiscal quarters of the Parent Guarantor 95% of Funds From Operations for such
four fiscal quarter period, or (z) as may otherwise be required to avoid the
imposition of income or excise taxes on the Parent Guarantor, and (ii) as may be
required to comply with Section 9.13.

10.8 Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) its Fiscal Year.

10.9 Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

10.10 Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Company or any Subsidiary
of the Company (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Transaction Documents, (ii) any agreement or instrument evidencing Surviving
Debt or Refinancing Debt, (iii) any agreement evidencing any Non-Recourse Debt
permitted under this Agreement so long as any such limiting agreement or
arrangement in such agreement may be triggered only by a default or event of
default under the terms of such agreement or is on customary terms otherwise
satisfactory to the Administrative Agent (or, during the continuance of an Event
of Default, the Required Holders); (iv) customary provisions under Debt
permitted under Section 10.2 which, following a default or event of default in
respect of such Debt, limit the ability of any Person to make payments on Debt
described in Section 10.2(a); (v) customary provisions under any secured Debt
permitted under Section 10.2 which limit the ability of any Person to transfer
the assets encumbered by Liens securing such Debt; (vi) provisions under the
Revolving Credit Documents (including

 

38



--------------------------------------------------------------------------------

affirmative and negative covenants) that are generally consistent with
comparable provisions under the Transaction Documents; (vii) any agreement in
effect at the time such Subsidiary becomes a Subsidiary of the Company, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Company, (viii) any Excluded Subsidiary Agreement,
and (ix) any restrictions with respect to any Subsidiary of the Company imposed
pursuant to an agreement which has been entered into for the sale or disposition
of all or substantially all of the Equity Interests in or assets of such
Subsidiary to an unaffiliated Person that is not prohibited by Section 10.5.

10.11 Amendment, Etc. of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract or give any consent, waiver or
approval thereunder, waive any default under or breach of any Material Contract,
agree in any manner to any other amendment, modification or change of any term
or condition of any Material Contract or take any other action in connection
with any Material Contract that would materially impair the value of the
interest or rights of any Credit Party thereunder or that would impair or
otherwise materially adversely affect the interest or rights of any holder of
Notes, or permit any of its Subsidiaries to do any of the foregoing.

10.12 Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, any Unencumbered Assets), except
(i) pursuant to the Transaction Documents or the Revolving Credit Documents,
(ii) pursuant to any Excluded Subsidiary Agreement, (iii) as set forth in
Article 11 of the Seventh Amended and Restated Agreement of Limited Partnership
of the Company, as in effect on the date hereof (or any substantially similar
provisions in any subsequent amendment thereof), or (iv) in connection with
(A) any Surviving Debt and any Refinancing Debt extending, refunding or
refinancing such Surviving Debt, (B) any purchase money Debt permitted by
Section 10.2(b)(ii) solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property acquired with the proceeds
of such Debt, (C) any Capitalized Lease permitted by Section 10.2(b)(iii) solely
to the extent that such Capitalized Lease prohibits a Lien on the property
subject thereto, (D) any Debt outstanding on the date any Subsidiary of the
Company becomes such a Subsidiary (so long as such agreement was not entered
into solely in contemplation of such Subsidiary becoming a Subsidiary of the
Company), (E) any Non-Recourse Debt permitted under Section 10.2(b)(vii), or
(G) any Debt permitted under Section 10.2(c)(iii).

10.13 Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Company and its Subsidiaries under Sections 9 and 10 without
regard to any of the enumerated exceptions to such covenants), other than:
(i) the holding of the Equity Interests of the Company; (ii) the performance of
its duties as general partner of the Company; (iii) the performance of its
obligations (subject to the limitations set forth in the Transaction Documents)
under each Transaction Document to which it is a party; (iv) the making of
equity Investments in the Company and its Subsidiaries, provided each such
Investment (A) shall be on terms acceptable to the Administrative Agent (or,
during the continuance of an Event of Default, the Required

 

39



--------------------------------------------------------------------------------

Holders), and (B) shall be evidenced by stock certificates, promissory notes or
instruments in form and substance satisfactory to the Administrative Agent (or,
during the continuance of an Event of Default, the Required Holders);
(v) maintenance of any deposit accounts required in connection with the conduct
by the Parent Guarantor of business activities otherwise permitted under the
Transaction Documents; (vi) activities permitted under the Transaction
Documents, including, without limitation, the incurrence of Debt (and guaranties
thereof) permitted under Sections 10.2(c) and (d); (vii) engaging in any
activity necessary or desirable to continue to qualify as a REIT; and
(viii) activities incidental to each of the foregoing.

10.14 Excluded Subsidiaries. Enter into or suffer to exist, or permit any
Excluded Subsidiary (other than a Foreign Subsidiary) to enter into or suffer to
exist, any agreement prohibiting or conditioning (i) the guaranty by such
Excluded Subsidiary of the obligations of the Credit Parties under the
Transaction Documents, or (ii) the creation or assumption of any Lien upon any
of such Excluded Subsidiary’s property or assets, except (x) as would be
permitted under Section 10.12, (y) pursuant to an Excluded Subsidiary Agreement
in effect on the later of the Series A Closing Day and the date on which such
Excluded Subsidiary becomes a Subsidiary of such Credit Party, or (z) in
connection with the incurrence by such Excluded Subsidiary of Debt permitted
under Section 10.2(b)(vii) or 10.2(c)(iii).

10.15 Terrorism Sanctions Regulations. (a) Become, or permit any Subsidiary to
become, a Person described or designated in the Specially Designated Nationals
and Blocked Persons List of the Office of Foreign Assets Control or in Section 1
of the Anti-Terrorism Order, or (b) knowingly engage, or permit any Subsidiary
to knowingly engage, in any dealings or transactions with any such Person.

 

11 FINANCIAL COVENANTS.

During the Issuance Period and for so long thereafter as any of the Notes are
outstanding or any amounts owing under the Transaction Documents remain unpaid,
the Parent Guarantor covenants that it will:

11.1 Parent Guarantor Financial Covenants.

(a) Maximum Total Leverage Ratio: Maintain (i) at the end of each fiscal quarter
of the Parent Guarantor, (ii) on the date of each Advance and the issuance or
renewal of any Letter of Credit (both before and after giving effect to such
Advance), and (iii) on each Closing Day on which Notes are issued (both before
and after giving effect to the purchase and sale of the applicable Series of
Notes), a Leverage Ratio not greater than 65.0%, provided that the Parent
Guarantor shall have a one-time right to maintain a Leverage Ratio of greater
than 65.0% but less than 70.0% for up to two consecutive fiscal quarters of the
Parent Guarantor.

(b) Minimum Fixed Charge Coverage Ratio: Maintain (i) at the end of each fiscal
quarter of the Parent Guarantor, (ii) on the date of each Advance (both before
and after giving effect to such Advance), and (iii) on each Closing Day on which
Notes are issued (both before and after giving effect to the purchase and sale
of the applicable Series of Notes), a Fixed Charge Coverage Ratio of not less
than 1.40:1.00.

 

40



--------------------------------------------------------------------------------

(c) Maximum Secured Debt Leverage Ratio: Maintain (i) at the end of each fiscal
quarter of the Parent Guarantor, (ii) on the date of each Advance and the
issuance or renewal of any Letter of Credit (both before and after giving effect
to such Advance), and (iii) on each Closing Day on which Notes are issued (both
before and after giving effect to the purchase and sale of the applicable Series
of Notes), a Secured Debt Leverage Ratio not greater than 60.0%.

(d) Minimum Tangible Net Worth: Maintain at all times an excess of Total Asset
Value minus Consolidated Debt, in each case, of the Parent Guarantor and its
Subsidiaries, of not less than the sum of $1,000,000,000 plus an amount equal to
75% of the proceeds of all primary issuances or primary sales of Equity
Interests of the Parent Guarantor or the Company consummated after May 31, 2007.

11.2 Unencumbered Assets Financial Covenants.

(a) Maximum Unsecured Debt to Total Unencumbered Asset Value: Not permit at any
time Unsecured Debt to be greater than 70% of the Total Unencumbered Asset Value
at such time.

(b) Minimum Unencumbered Assets Debt Service Coverage Ratio. Maintain (i) at the
end of each fiscal quarter of the Parent Guarantor, (ii) at the time of each
Advance (both before and after giving effect to such Advance), and (iii) on each
Closing Day on which Notes are issued (both before and after giving effect to
the purchase and sale of the applicable Series of Notes), an Unencumbered Assets
Debt Service Coverage Ratio of not less than 1.50:1.00.

To the extent any calculations described in Sections 11.1 or 11.2 are required
to be made on any date of determination other than the last day of a fiscal
quarter of the Parent Guarantor, such calculations shall be made on a pro-forma
basis to account for any acquisitions or dispositions of Assets, and the
incurrence or repayment of any Debt for Borrowed Money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Parent
Guarantor most recently ended. All such calculations shall be reasonably
acceptable to the Required Holders.

 

12 EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) The Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than three Business Days after the same becomes due and payable; or

(c) any Credit Party defaults in the performance of or compliance with any term
contained in Sections 7, 9.4, 9.5, 9.6, 9.9, 9.10, 9.11, 9.13, 9.14, 9.15, 10 or
11; or

 

41



--------------------------------------------------------------------------------

(d) any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement (other than those referred to in paragraphs (a),
(b) and (c) of this Section 12) or in any other Transaction Document and such
default is not remedied within 30 days after the earlier of (i) a Responsible
Officer obtaining actual knowledge of such default, and (ii) the Company or any
other Credit Party receiving written notice of such default from PIM or any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (d) of Section 12); or

(e) any representation or warranty made in writing by or on behalf of any Credit
Party or by any officer of any Credit Party in this Agreement or in any other
Transaction Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

(f) (i) any Credit Party or any Subsidiary thereof is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Debt that is due and payable and
outstanding beyond any period of grace provided with respect thereto, or
(ii) any Credit Party or any Subsidiary is in default in the performance of or
compliance with any other term of any evidence of any Debt or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition (A) such Debt has become, or has
been declared (by or on behalf of the holders thereof), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(B) one or more Persons are entitled to declare such Debt to be due and payable
before its stated maturity or before its regularly scheduled dates of payment,
and such default or condition shall remain unremedied or otherwise uncured for a
period of 30 days, or (iii) as a consequence of the occurrence or continuation
of any event or condition (other than the passage of time or the right of the
holder of Debt to convert such Debt into equity interests), (x) any Credit Party
or any Subsidiary has become obligated to purchase or repay Debt before its
regular maturity or before its regularly scheduled dates of payment or purchase,
or (y) one or more Persons have the right to require any Credit Party or any
Subsidiary so to purchase or repay such Debt prior to its regular maturity or
prior to its regularly scheduled dates of payment or purchase, and such default
or condition shall remain unremedied or otherwise uncured for a period of 30
days; provided that, in each of the preceding clauses (i) - (iii), the aggregate
principal amount of all Debt to which such a payment default shall occur and be
continuing, or such other default shall occur and be continuing or such other
event causing or permitting acceleration (or required resale to any Credit Party
or any Subsidiary) shall occur and be continuing (as applicable), exceeds
$30,000,000 (or its equivalent in other currencies); or

(g) any Credit Party (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes a general
assignment for the benefit of its creditors, (iv) consents to the appointment of
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate or similar
action to authorize any of the foregoing; or

 

42



--------------------------------------------------------------------------------

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by any Credit Party or any of the Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of any Credit Party, or any such petition shall be
filed against any Credit Party and such petition shall not be dismissed or
stayed within 30 days; or

(i) (a) a final judgment or judgments for the payment of money aggregating in
excess of $30,000,000 (or its equivalent in other currencies) are rendered
against one or more of the Credit Parties or the Subsidiaries and either
(x) enforcement proceedings shall have been commenced upon any such judgment or
(y) there shall be any period of 45 consecutive days during which a stay of
enforcement of any such judgment, by reason of a pending appeal or otherwise,
shall not be in effect; provided that any such judgment shall not give rise to
an Event of Default under this Section 12(i) if and so long as (A) the amount of
such judgment or order which remains unsatisfied is covered by a valid and
binding policy of insurance between the respective Credit Party and the insurer
covering full payment of such unsatisfied amount (subject to customary
deductibles) and (B) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified, and has not disputed the claim made for
payment, of the amount of such judgment; or (b) any non-monetary judgment or
order shall be rendered against any Credit Party or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect, and there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of the
Pension Funding Rules for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under the
Pension Funding Rules, (ii) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified any Credit Party
or any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $20,000,000, (iv) any Credit Party or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans other than as a result of a
misrepresentation by one or more Purchasers under Section 6.2, (v) any Credit
Party or any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) any
Credit Party or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of any Credit Party or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

(k) a Change of Control shall occur; or

 

43



--------------------------------------------------------------------------------

(l) any provision of any Transaction Document after delivery thereof pursuant to
Section 4 or Section 9.10 shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable in any material respect
against any Credit Party party to it, or any such Credit Party shall so state in
writing.

As used in Section 12(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

13 REMEDIES ON DEFAULT, ETC.

13.1 Acceleration.

(a) If an Event of Default with respect to any Credit Party described in
Section 12(g) or (h) (other than an Event of Default described in clause (i) of
Section 12(g) or described in clause (vi) of Section 12(g) by virtue of the fact
that such clause encompasses clause (i) of Section 12(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of a majority in principal amount of the Notes of any Series at the time
outstanding may, during the continuance of such Event of Default, by written
notice or notices to the Company, declare all the Notes of such Series then
outstanding to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 13.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from prepayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

13.2 Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 13.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

44



--------------------------------------------------------------------------------

13.3 Rescission.

At any time after any Notes of any Series have been declared due and payable
pursuant to clause (b) of Section 13.1, the holders of not less than a majority
in principal amount of the Notes of such Series then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes of
such Series, all principal of and Make-Whole Amount, if any, on any Notes of
such Series that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes of such Series, at the Default Rate, (b) neither the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 18, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 13.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

13.4 No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any other Transaction Document or any Note
upon any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Company under
Section 16, the Company will pay to the holder of such Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder reasonably incurred in any enforcement or collection under and in
accordance with this Section 13, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

 

14 REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

14.1 Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

45



--------------------------------------------------------------------------------

14.2 Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 19(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more replacement Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such replacement Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of the Note so surrendered. Each such replacement Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $1,000,000 (or its equivalent if denominated in another currency);
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes of a Series, one Note may be in a denomination of
less than $1,000,000 (or its equivalent if denominated in another currency). Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Sections 6.1 and 6.2.

14.3 Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 19(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $5,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a replacement Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

46



--------------------------------------------------------------------------------

15 PAYMENTS ON NOTES.

15.1 Place of Payment.

Subject to Section 15.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank in such jurisdiction. The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

15.2 Home Office Payment.

So long as a Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 15.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose, in the case of the Series A Notes, on the Purchaser
Schedule Relating to Series A Notes attached hereto as Schedule A and, in the
case of any Shelf Note, on the Purchaser Schedule attached to the Confirmation
of Acceptance with respect to such Note, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 15.1. Prior to any sale
or other disposition of any Note held by any Purchaser or its nominee such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a replacement Note or Notes
pursuant to Section 14.2. The Company will afford the benefits of this
Section 15.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by any Purchaser under this Agreement and that
has made the same agreement relating to such Note as each Purchaser has made in
this Section 15.2.

 

16 EXPENSES, ETC.

16.1 Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees of a special counsel and, if reasonably required by the Required
Holders, local or other counsel) incurred by PIM in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, the Notes or any of the other Transaction
Documents (whether or not such amendment, waiver or consent becomes effective),
and the Company will, in addition, pay, in each case to the extent incurred by
PIM, the Purchasers or any holder of a Note: (a) the reasonable out-of-pocket
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this

 

47



--------------------------------------------------------------------------------

Agreement, the Notes or any of the other Transaction Documents or in responding
to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement, the Notes or any of the other Transaction
Documents, or by reason of being a holder of any Note, and (b) the reasonable
out-of-pocket costs and expenses, including financial advisors’ fees, incurred
in connection with the insolvency or bankruptcy of the Company or any Guarantor
or in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes. The Company will pay, and will save PIM,
each Purchaser and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those retained by PIM, such Purchaser or other holder).

16.2 Survival.

The obligations of the Company under this Section 16 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

17 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in any of the other
Transaction Documents shall survive the execution and delivery of this
Agreement, the Notes and the other Transaction Documents, the purchase or
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any subsequent holder of a
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of a Note. All statements contained in any
certificate or other instrument delivered by or on behalf of any Credit Party
pursuant to this Agreement or any of the other Transaction Documents shall be
deemed representations and warranties of such Credit Party under this Agreement
or such other Transaction Document. Subject to the preceding sentence, this
Agreement (including the Multiparty Guaranty), the Notes and the other
Transaction Documents embody the entire agreement and understanding among PIM,
the Purchasers and the Credit Parties and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

18 AMENDMENT AND WAIVER.

18.1 Requirements.

This Agreement and the Notes may be amended, and any Credit Party may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, if the Credit Parties shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes of
each Series except that, (i) with the written consent of the holders of all
Notes of a particular Series at the time outstanding (and not without such
written consents), the Notes of such Series may be amended or the provisions
thereof waived to change the maturity thereof, to change or affect the principal
thereof, or to change or affect the rate or time of payment of interest on or
any Make-Whole Amount payable with respect to the Notes of such Series,
(ii) without the written consent of the holder or holders of all Notes at the
time outstanding, no amendment to or waiver of the provisions of this Agreement
shall change or affect the provisions of Section 13 or this Section 18 insofar
as such provisions relate to

 

48



--------------------------------------------------------------------------------

proportions of the principal amount of the Notes of any Series, or the rights of
any individual holder of Notes, required with respect to any declaration of
Notes to be due and payable or with respect to any consent, amendment, waiver or
declaration, (iii) with the written consent of PIM (and not without the written
consent of PIM) the provisions of Section 2B may be amended or waived (except
insofar as any such amendment or waiver would affect any rights or obligations
with respect to the purchase and sale of Notes which shall have become Accepted
Notes prior to such amendment or waiver, in which case the following clause
(iv) shall apply), and (iv) with the written consent of all of the Purchasers
which shall have become obligated to purchase Accepted Notes of any Series (and
not without the written consent of all such Purchasers), any of the provisions
of Sections 2B and 4 may be amended or waived insofar as such amendment or
waiver would affect only rights or obligations with respect to the purchase and
sale of the Accepted Notes of such Series or the terms and provisions of such
Accepted Notes. Each holder of any Note at the time or thereafter outstanding
shall be bound by any consent authorized by this Section 18, whether or not such
Note shall have been marked to indicate such consent, but any Notes issued
thereafter may bear a notation referring to any such consent.

18.2 Solicitation of Holders of Notes. The Company will provide each holder of
the Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 18 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

18.3 Binding Effect. etc.

Any amendment or waiver consented to as provided in this Section 18 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between any Credit Party and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note. As used herein,
the term “this Agreement” and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.

18.4 Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes or any Series thereof then
outstanding have approved or consented to any amendment, waiver or consent to be
given under this Agreement or the Notes or any Series thereof, or have directed
the taking of any action provided herein or in the Notes or any Series thereof
to be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes or any Series thereof then outstanding,
Notes directly or indirectly owned by any Credit Party or any of its Affiliates
shall be deemed not to be outstanding.

 

49



--------------------------------------------------------------------------------

19 NOTICES.

All notices and communications provided for hereunder (other than communications
provided for in Section 2) shall be in writing and sent (a) by facsimile if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:

(i) if to any Series A Purchaser or its nominee, to such Person at the address
specified for such communications in the Purchaser Schedule Relating to Series A
Notes attached hereto as Schedule A and, in the case of a Purchaser of any Shelf
Note or its nominee, to such Person at the address specified for such
communications in the Purchaser Schedule attached to the Confirmation of
Acceptance with respect to such Shelf Note, or at such other address as such
Person shall have specified to the Company in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing,

(iii) if to PIM, to PIM at its address set forth at the beginning hereof to the
attention of any Authorized Officer identified in the Information Schedule as
being resident at such address (facsimile (415) 421-6233), or at such other
address as PIM shall have specified to the Company in writing, or

(iv) if to any Credit Party, to such Credit Party care of the Company, at its
address set forth at the beginning hereof to the attention of the Vice
President, Capital Markets (facsimile (415) 738-6501), or at such other address
as the Company, shall have specified to PIM and the holder of each Note in
writing.

Notices under this Section 19 will be deemed to have been given and received
when delivered at the address (or facsimile number) so specified. Any
communication pursuant to Section 2 shall be made by the method specified for
such communication in Section 2, and shall be effective to create any rights or
obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of a facsimile communication, the communication is signed by an
Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received at the facsimile number that is listed for the party receiving
the communication on the Information Schedule or at such other facsimile number
as the party receiving the information shall have specified in writing to the
party sending such information.

 

20 REPRODUCTION OF DOCUMENTS.

This Agreement, and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on any Closing Day (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so

 

50



--------------------------------------------------------------------------------

reproduced. To the extent permitted by applicable law, any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by such Purchaser in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 20
shall not prohibit any party hereto from contesting any such reproduction to the
same extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

 

21 MULTIPARTY GUARANTY.

The multiparty guaranty under this Section 21 (as amended or otherwise modified
from time to time, the “Multiparty Guaranty”) is made jointly and severally by
each of the Guarantors in favor of the Purchasers and their respective permitted
successors, assigns and transferees with respect to the Notes and the other
Transaction Documents (each of such Persons being referred to herein as a
“Beneficiary” and collectively, as the “Beneficiaries”).

21.1 Unconditional Guaranty.

(a) Unconditional Guaranty.

Each Guarantor hereby unconditionally, absolutely and irrevocably guarantees to
each of the Beneficiaries the prompt and complete payment when due (whether at
stated maturity, by acceleration or otherwise) and due performance of all
Guaranteed Obligations. The term “Guaranteed Obligations” shall mean all loans,
advances, debts, liabilities and obligations for monetary amounts and otherwise
from time to time owing by the Company, in the Company’s capacity as the issuer
of Notes, to the Purchasers in connection with this Agreement, the Notes and the
other Transaction Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, contingent or non-contingent, and all covenants and
duties regarding such amounts, of any kind or nature, present or future, whether
or not evidenced by any note, agreement or instrument, arising under or in
respect of this Agreement, the Notes or the other Transaction Documents (it
being understood that this term includes all principal, interest (including
interest that accrues after the commencement by or against the Company of any
action under bankruptcy, reorganization, compromise, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law, whether now or
hereafter in effect), the Make-Whole Amount, if any, premium or other prepayment
consideration, fees, expenses, costs or other sums (including, without
limitation, all fees and disbursements of any law firm or other external
counsel) chargeable to the Company, in the Company’s capacity as the issuer of
Notes, under this Agreement, the Notes or the other Transaction Documents).

(b) Reimbursement of Expenses.

Each Guarantor also agrees to pay upon demand all costs and expenses (including,
without limitation, all fees and disbursements of any law firm or other external
counsel) incurred by any Beneficiary in enforcing any rights under this
Multiparty Guaranty.

 

51



--------------------------------------------------------------------------------

(c) Guaranteed Obligations Unaffected.

No payment or payments made by any other Guarantor or other Credit Party, or by
any other guarantor or other Person, or received or collected by any of the
Beneficiaries from any other Guarantor or other Credit Party or from any other
guarantor or other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, release or
otherwise affect the liability of each of the Guarantors hereunder which shall,
notwithstanding any such payments, remain liable for the Guaranteed Obligations,
subject to Section 21.5 below, until the Guaranteed Obligations are paid in
full.

(d) Joint and Several Liability.

All Guarantors and their respective successors and assigns shall be jointly and
severally liable for the payment of the Guaranteed Obligations and the expenses
required to be reimbursed to the holders of the Notes pursuant to
Section 21.1(b), above, notwithstanding any relationship or contract of
co-obligation by or among the Guarantors or their successors and assigns.

(e) Enforcement of Guaranteed Obligations.

Upon the occurrence and during the continuance of an Event of Default, then and
in any such event (x) all of the Guaranteed Obligations shall automatically
become due and payable (in the case of an Event of Default described in
Section 12(g) or (h)), and (y) all or the relevant part of the Guaranteed
Obligations may, at the option of the Required Holders (in the case of any Event
of Default described in Section 12 other than those described in Section 12(g)
or (h)) and without demand, notice or legal process of any kind, be declared,
and immediately shall become, due and payable.

(f) Tolling of Statute of Limitations.

Each Guarantor agrees that any payment, performance or other act that tolls any
statute of limitations applicable to the obligations, liabilities and
indebtedness of the Company owing to the Beneficiaries under this Agreement, the
Notes or any of the other Transaction Documents shall also toll the statute of
limitations applicable to such Guarantor’s liability under this Multiparty
Guaranty to the extent permitted by law.

(g) Rights of Contribution.

The Company and each Guarantor hereby agree that, to the extent that a Guarantor
shall have paid an amount hereunder to any Beneficiary that is greater than the
net value of the benefits received, directly or indirectly, by such paying
Guarantor as a result of the issuance and sale of the Notes, such paying
Guarantor shall be entitled to contribution from the Company and each other
Guarantor that has not paid its

 

52



--------------------------------------------------------------------------------

proportionate share, based on benefits received as a result of the issuance and
sale of the Notes, of the Guaranteed Obligations. Any amount payable as a
contribution under this Section 21.1(g) shall be determined as of the date on
which the related payment or distribution is made by the Guarantor seeking
contribution, and each of the Company and the Guarantors acknowledges that the
right to contribution hereunder shall constitute an asset of such Guarantor to
which such contribution is owed. Notwithstanding the foregoing, the provisions
of this Section 21.1(g) shall in no respect limit the obligations and
liabilities of any Guarantor to the Beneficiaries hereunder or under any other
Transaction Document, and each Guarantor shall remain liable for the full
payment and performance guaranteed hereunder. Any indebtedness or other
obligations of the Company or a Guarantor now or hereafter held by or owing to
any Guarantor are hereby subordinated in time and right of payment to all
indebtedness or other obligations of the Company and the Guarantors to any or
all of the Beneficiaries under the Notes, this Agreement or any other
Transaction Document.

(h) Fraudulent Transfer Savings Clause.

Each of the Guarantors, PIM, the Purchasers and the other Beneficiaries hereby
confirms that it is the intention of all such Persons that this Multiparty
Guaranty and the obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of bankruptcy law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Multiparty
Guaranty and the obligations of each Guarantor hereunder. To effectuate the
foregoing intention, each of the Guarantors, PIM, the Purchasers and the other
Beneficiaries hereby irrevocably agrees that the obligations of each Guarantor
under this Multiparty Guaranty at any time shall be limited to the maximum
amount as will result in the obligations of such Guarantor under this Multiparty
Guaranty not constituting a fraudulent transfer or conveyance.

21.2 Subrogation.

Notwithstanding any payment or payments made by any Guarantor hereunder, each
Guarantor hereby waives, solely with respect to such payment or payments, any
and all rights of subrogation to the rights of the Beneficiaries against the
Company and, except to the extent otherwise provided in Section 21.1(g), any and
all rights of contribution, reimbursement, assignment, indemnification or
implied contract or any similar rights against the Company, any endorser or
other guarantor of all or any part of the Guaranteed Obligations, in each case
until such time as the Guaranteed Obligations have been paid in full (subject to
Section 21.5 below). If, notwithstanding the foregoing, any amount shall be paid
to any Guarantor on account of such subrogation at any time when all of the
Guaranteed Obligations shall not have been paid in full, (x) such amount shall
be held by such Guarantor in trust for the Beneficiaries, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over in the exact form received by such Guarantor (duly endorsed by such
Guarantor to such Beneficiary if required), or (y) payment equal to such amount
paid on account of such subrogation shall be paid, in each case, to each
Beneficiary (ratably based on the principal amount outstanding of Notes held by
such Beneficiary at such time as a percentage of the aggregate principal amount
outstanding of Notes held by all the Beneficiaries at such time), to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as such Beneficiary may determine.

 

53



--------------------------------------------------------------------------------

21.3 Amendments, Etc. with Respect to Guaranteed Obligations.

Each Guarantor shall remain obligated hereunder notwithstanding that: (a) any
demand for payment of any of the Guaranteed Obligations made by any Beneficiary
may be rescinded by such Beneficiary, and any of the Guaranteed Obligations
continued; (b) this Multiparty Guaranty, the Guaranteed Obligations, or the
liability of any other party upon or for any part of the Guaranteed Obligations,
or any collateral security or guaranty therefor or right of setoff with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Beneficiary or such other party; (c) this Agreement, the Notes, the other
Transaction Documents and any other document executed in connection with any of
them may be renewed, extended, amended, modified, supplemented or terminated, in
whole or in part; or (d) any guaranty, collateral or right of setoff at any time
held by any Person for the payment of any of the Guaranteed Obligations may be
sold, exchanged, waived, surrendered or released. When making any demand
hereunder against any Guarantor, each Beneficiary may, but shall be under no
obligation to, make a similar demand on any other Credit Party or any other
Person, and any failure by such Beneficiary to make any such demand or to
collect any payments from any other Credit Party or any other Person or any
release of any such other Credit Party or Person shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of such
Beneficiary against the Guarantors. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

21.4 Guaranty Absolute and Unconditional; Termination.

Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Beneficiary upon this Multiparty Guaranty or acceptance of this
Multiparty Guaranty. This Agreement, the Notes, the other Transaction Documents
and the Guaranteed Obligations in respect of any of them, shall conclusively be
deemed to have been created, contracted for or incurred in reliance upon this
Multiparty Guaranty; and all dealings between any of the Company or the
Guarantors, on the one hand, and any of the Beneficiaries, on the other, shall
likewise conclusively be presumed to have been had or consummated in reliance
upon this Multiparty Guaranty. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
Credit Party or any other guarantor with respect to the Guaranteed Obligations
(except, in each case, as expressly provided under the Transaction Documents).
This Multiparty Guaranty shall be construed as a continuing, irrevocable,
absolute and unconditional guaranty of payment, performance and compliance when
due (and not of collection) and is a primary obligation of each Guarantor
without regard to (a) the validity or enforceability of the provisions of this
Agreement (other than the Multiparty Guaranty), the Notes, the other Transaction
Documents, any of the Guaranteed Obligations or any other guaranty or right of
setoff with respect thereto at any time or from time to time held by any
Beneficiary, (b) any defense, setoff or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any of the Credit Parties against any Beneficiary, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of any Credit Party or

 

54



--------------------------------------------------------------------------------

guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Credit Party or any other guarantor of the Guaranteed
Obligations, in bankruptcy or in any other instance (other than payment or
performance in full of the Guaranteed Obligations). Each of the Guarantors
hereby agrees that it has complete and absolute responsibility for keeping
itself informed of the business, operations, properties, assets, condition
(financial or otherwise) of the Company, the other Guarantors, any and all
endorsers and any and all guarantors of the Guaranteed Obligations and of all
other circumstances bearing upon the risk of nonpayment of the obligations
evidenced by the Notes or the Guaranteed Obligations, and each of the Guarantors
further agrees that the Beneficiaries shall have no duty, obligation or
responsibility to advise it of any such facts or other information, whether now
known or hereafter ascertained, and each Guarantor hereby waives any such duty,
obligation or responsibility on the part of the Beneficiaries to disclose such
facts or other information to such Guarantor.

When pursuing its rights and remedies hereunder against any of the Guarantors,
any Beneficiary may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any other Credit Party or any other Person under
a guaranty of the Guaranteed Obligations or any right of setoff with respect
thereto, and any failure by such Beneficiary to pursue such other rights or
remedies or to collect any payments from any such other Credit Party or Person
or to realize upon any such guaranty or to exercise any such right of setoff, or
any release of any such other Credit Party or Person or any such guaranty or
right of setoff, shall not relieve the Guarantors of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of each of the Beneficiaries against the
Guarantors. This Multiparty Guaranty shall remain in full force and effect until
all Guaranteed Obligations shall have been satisfied by payment or performance
in full, upon the occurrence of which this Multiparty Guaranty shall, subject to
Section 21.5 below, terminate.

21.5 Reinstatement.

This Multiparty Guaranty shall continue to be effective, or be reinstated, as
the case may be, if at any time the payment, or any part thereof, of any of the
Guaranteed Obligations is rescinded or otherwise must be restored or returned by
any Beneficiary in connection with the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Credit Party upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Credit Party or any substantial part of their respective
property or assets, or otherwise, all as though such payments had not been made.

21.6 Payments.

Each Guarantor hereby agrees that the Guaranteed Obligations will be paid when
due and payable in accordance herewith to each of the Beneficiaries pursuant to
this Agreement without setoff or counterclaim in immediately available funds at
the location and in the currency or currencies specified by such Beneficiary
pursuant to this Agreement.

 

55



--------------------------------------------------------------------------------

21.7 Additional Guarantors.

The initial Guarantors hereunder shall be such Persons as are signatories to
this Agreement as Guarantors on the date hereof. From time to time subsequent to
the date hereof, additional Persons that are Subsidiaries of any Credit Party
may become parties hereto, as additional Guarantors (each an “Additional
Guarantor”), by executing a Joinder to Multiparty Guaranty. Upon delivery of any
such Joinder to Multiparty Guaranty to each of the Beneficiaries, notice of
which is hereby waived by the Guarantors, each such Additional Guarantor shall
be a Guarantor and shall be as fully a party hereto in such capacity as if such
Additional Guarantor were an original signatory hereof. Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, nor by
any election of the Beneficiaries not to cause any Subsidiary of any Credit
Party to become an Additional Guarantor hereunder. This Multiparty Guaranty
shall be fully effective as to any Guarantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Guarantor hereunder.

 

22 MISCELLANEOUS.

22.1 Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and permitted assigns with respect to the Notes and the other
Transaction Documents (including any subsequent holder of a Note) whether so
expressed or not.

22.2 Payments Due on Non-Business Days; Payment Currency.

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a New York Business Day shall be made on the next
succeeding New York Business Day without including the additional days elapsed
in the computation of the interest payable on such next succeeding New York
Business Day. All payments on account of any Notes denominated in Dollars
(including principal, interest and Make-Whole Amounts) shall be made in Dollars,
and all payments on account of any Notes denominated in any other currency
(including principal, interest and Make-Whole Amounts) shall be made in such
other currency. The obligation of the Company to make payment on account of any
Notes in the applicable currency specified in the preceding sentence shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment, which is expressed in or converted into any currency other than such
applicable currency, except to the extent the holder of the applicable Note
actually receives the full amount of the currency in which the underlying
obligation is denominated. The obligation of the Company to make payment in any
given currency as required by the first sentence of this paragraph shall be
enforceable as an alternative or additional cause of action for the purpose of
recovery in such currency, of the amount, if any, by which such actual receipt
shall fall short of the full amount of such currency expressed to be payable in
respect of any such obligation, and shall not be affected by judgment being
obtained for any other sums due under the Notes, this Agreement or any other
Transaction Document, as the case may be.

22.3 Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

56



--------------------------------------------------------------------------------

22.4 Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

22.5 Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.6 Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such state.

22.7 Several Obligations.

The sales of Notes to the Purchasers are to be several sales, and the
obligations of the Purchasers under this Agreement are several obligations. No
failure by any Purchaser to perform its obligations under this Agreement shall
relieve any other Purchaser or the Company of any of their respective
obligations hereunder, and no Purchaser shall be responsible for the obligations
of, or any action taken or omitted by, any other Purchaser hereunder.

22.8 Accounting Terms. All accounting terms used and not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements of the Parent Guarantor for the Fiscal Year ended December 31, 2006
(“GAAP”).

22.9 Jurisdiction and Process; Waiver of Jury Trial. (a) Each Credit Party, PIM
and each Purchaser and holder of Notes irrevocably agrees that any legal action
or proceeding with respect to this Agreement, the Notes, the other Transaction
Documents or any of the agreements, documents or instruments delivered in
connection herewith and therewith shall be brought in the courts of the State of
California, the State of New York, or the United States of America for the
Northern District of California or the Southern District of New York, and, by
execution and delivery hereof, each of the Credit Parties accepts and consents
to, for itself and in respect of its property, generally and unconditionally,
the jurisdiction of the aforesaid courts and

 

57



--------------------------------------------------------------------------------

agrees that such jurisdiction shall be exclusive, unless waived by the Required
Holders in writing, with respect to any action or proceeding brought by any
Credit Party against PIM, any Series A Purchaser or any other holder of Notes.
To the fullest extent permitted by applicable law, each Credit Party, PIM and
each holder of a Note irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

(b) Each Credit Party consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.9(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 19 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Credit Party agrees that such service upon receipt (i) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.9 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Credit
Party in the courts of any appropriate jurisdiction or to enforce in any lawful
manner a judgment obtained in one jurisdiction in any other jurisdiction.

22.10 Waiver of Jury Trial. EACH CREDIT PARTY, PIM, THE SERIES A PURCHASERS AND
THE OTHER PURCHASERS AND HOLDERS OF THE NOTES HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if an action or other proceeding is brought
in the State of California and if the above waiver of the right to a trial by
jury is not enforceable, the parties hereto agree that any and all disputes or
controversies of any nature between them concerning this Agreement, the other
Transaction Documents and the matters contemplated hereby or thereby (each, a
“Claim”), including any and all questions of law or fact relating thereto, shall
be determined by judicial reference pursuant to the California Code of Civil
Procedure (“Reference”). The parties shall select a single neutral referee, who
shall be a retired state or federal judge. In the event that the parties cannot
agree upon a referee, the referee shall be appointed by the court. The referee
shall report a statement of decision to the court. Nothing in this paragraph
shall limit the right of any party at any time to exercise self-help remedies,
foreclose against any collateral or obtain provisional remedies. The Company
shall bear the fees and expenses of the referee unless the referee orders
otherwise. The referee shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

58



--------------------------------------------------------------------------------

22.11 Confidentiality.

For the purposes of this Section 22.11, “Confidential Information” means
information delivered to PIM or any Purchaser by or on behalf of the Parent
Guarantor or any Subsidiary in connection with the transactions contemplated by
or otherwise pursuant to this Agreement that is proprietary in nature and that
was clearly marked or labeled or otherwise adequately identified when received
by PIM or such Purchaser as being confidential information of the Parent
Guarantor or such Subsidiary, provided that such term does not include
information that (a) was publicly known or otherwise known to PIM or such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by PIM or such Purchaser or any person
acting on PIM’s or such Purchaser’s behalf, (c) otherwise becomes known to PIM
or such Purchaser other than through disclosure by the Parent Guarantor or any
Subsidiary, or (d) constitutes financial statements delivered to PIM or such
Purchaser under Section 7.1 that are otherwise publicly available. PIM and each
Purchaser will maintain the confidentiality of such Confidential Information and
shall not disclose the same to any Person without the consent of the Company,
provided that PIM or such Purchaser may deliver or disclose Confidential
Information to (i) its directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), and then only on a
confidential basis, (ii) its financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 22.11, (iii) any other holder of any
Note, (iv) any Institutional Investor to which it sells or offers to sell such
Note or any part thereof or any participation therein (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
the provisions of this Section 22.11), (v) any Person from which PIM or such
Purchaser offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 22.11), (vi) any federal or state
regulatory authority having jurisdiction over PIM or such Purchaser, in each
case as requested or required by such authority, (vii) the NAIC or the SVO or,
in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about PIM’s or such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to PIM or such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which PIM or such Purchaser is a party, provided that PIM or such
Purchaser shall have given the Company reasonable prior notice of such
disclosure, or (z) if an Event of Default has occurred and is continuing, to the
extent PIM or such Purchaser may reasonably determine in good faith such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under PIM’s or such Purchaser’s Notes
and this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 22.11 as though it were a party to this Agreement. On reasonable request
by the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 22.11.

*   *   *   *   *

 

59



--------------------------------------------------------------------------------

    Very truly yours, THE COMPANY:         DIGITAL REALTY TRUST, L.P.       By:
  Digital Realty Trust, Inc., its sole general partner       By:   /s/ A.
William Stein       Name:   A. William Stein       Title:   Chief Financial
Officer and Chief Investment Officer THE GUARANTORS:     DIGITAL REALTY TRUST,
INC.     By:   /s/ A. William Stein       Name:   A. William Stein       Title:
  Chief Financial Officer and Chief Investment Officer       DIGITAL SERVICES,
INC.     By:   /s/ A. William Stein       Name:   A. William Stein       Title:
  Chief Financial Officer and Treasurer       GLOBAL ASML, LLC       By: Digital
Realty Trust, L.P., its sole member       By: Digital Realty Trust, Inc., its
sole general partner       By:   /s/ A. William Stein       Name:   A. William
Stein       Its:   Chief Financial Officer and Chief Investment Officer      



--------------------------------------------------------------------------------

GLOBAL INNOVATION SUNSHINE HOLDINGS LLC       By: Digital Realty Trust, L.P.,
its sole member and manager       By: Digital Realty Trust, Inc., its sole
general partner       By:   /s/ A. William Stein       Name:   A. William Stein
      Its:   Chief Financial Officer and Chief Investment Officer       GLOBAL
GOLD CAMP, LLC       By: Global Gold Camp Holding Company, LLC, its sole member
      By: Digital Realty Trust, L.P., its sole member       By: Digital Realty
Trust, Inc., its sole general partner       By:   /s/ A. William Stein      
Name:   A. William Stein       Its:   Chief Financial Officer and Chief
Investment Officer       GLOBAL GOLD CAMP HOLDING COMPANY, LLC       By: Digital
Realty Trust, L.P., its sole member       By: Digital Realty Trust, Inc., its
sole general partner       By:   /s/ A. William Stein       Name:   A. William
Stein       Its:   Chief Financial Officer and Chief Investment Officer      
DIGITAL 833 CHESTNUT, LLC       By: Digital Realty Trust, L.P., its sole member
      By: Digital Realty Trust, Inc., its sole general partner       By:   /s/
A. William Stein       Name:   A. William Stein       Its:   Chief Financial
Officer and Chief Investment Officer      



--------------------------------------------------------------------------------

DIGITAL CONCORD CENTER, LLC       By: Digital Realty Trust, L.P., its sole
member       By: Digital Realty Trust, Inc., its sole general partner       By:
  /s/ A. William Stein       Name:   A. William Stein       Its:   Chief
Financial Officer and Chief Investment Officer       DIGITAL PRINTERS SQUARE,
LLC       By: Digital Realty Trust, L.P., its sole member       By: Digital
Realty Trust, Inc., its sole general partner       By:   /s/ A. William Stein  
    Name:   A. William Stein       Its:   Chief Financial Officer and Chief
Investment Officer       GLOBAL KATO HG, LLC       By: Digital Realty Trust,
L.P., its sole member and manager       By: Digital Realty Trust, Inc., its sole
general partner       By:   /s/ A. William Stein       Name:   A. William Stein
      Its:   Chief Financial Officer and Chief Investment Officer       DIGITAL
GREENSPOINT, L.P.       By: DRT Greenspoint, LLC, its manager       By: Digital
Realty Trust, L.P., its sole member and manager       By: Digital Realty Trust,
Inc., its sole general partner       By:   /s/ A. William Stein       Name:   A.
William Stein       Its:   Chief Financial Officer and Chief Investment Officer
     



--------------------------------------------------------------------------------

DRT GREENSPOINT, LLC       By: Digital Realty Trust, L.P., its sole member and
manager       By: Digital Realty Trust, Inc., its sole general partner       By:
  /s/ A. William Stein       Name:   A. William Stein       Its:   Chief
Financial Officer and Chief Investment Officer       DIGITAL GREENSPOINT, LLC  
    By: Digital Realty Trust, L.P., its sole member and manager       By:
Digital Realty Trust, Inc., its sole general partner       By:   /s/ A. William
Stein       Name:   A. William Stein       Its:   Chief Financial Officer and
Chief Investment Officer       DIGITAL 113 N. MYERS, LLC       By: Digital
Realty Trust, L.P., its sole member and manager       By: Digital Realty Trust,
Inc., its sole general partner       By:   /s/ A. William Stein       Name:   A.
William Stein       Its:   Chief Financial Officer and Chief Investment Officer
      DIGITAL 125 N. MYERS, LLC       By: Digital Realty Trust, L.P., its sole
member and manager       By: Digital Realty Trust, Inc., its sole general
partner       By:   /s/ A. William Stein       Name:   A. William Stein      
Its:   Chief Financial Officer and Chief Investment Officer      



--------------------------------------------------------------------------------

DIGITAL TORONTO BUSINESS TRUST       By:   /s/ A. William Stein       Name:   A.
William Stein       Its:   Treasurer       DIGITAL AQUILA, LLC       By: Digital
Realty Trust, L.P., its sole member       By: Digital Realty Trust, Inc., its
sole general partner       By:   /s/ A. William Stein       Name:   A. William
Stein       Its:   Chief Financial Officer and Chief Investment Officer      
DIGITAL CENTREPORT, L.P.       By: DRT Centreport, LLC, its manager       By:
Global Stanford Place II, LLC, its sole member and manager       By: Digital
Realty Trust, L.P., its member and manager       By: Digital Realty Trust, Inc.,
its sole general partner       By:   /s/ A. William Stein       Name:   A.
William Stein       Its:   Chief Financial Officer and Chief Investment Officer
      DIGITAL PHOENIX VAN BUREN, LLC       By: Digital Realty Trust, L.P., its
manager       By: Digital Realty Trust, Inc., its sole general partner       By:
  /s/ A. William Stein       Name:   A. William Stein       Its:   Chief
Financial Officer and Chief Investment Officer      



--------------------------------------------------------------------------------

DIGITAL WINTER, LLC       By: Global Stanford Place II, LLC, its sole member and
manager       By: Digital Realty Trust, L.P., its manager       By: Digital
Realty Trust, Inc., its sole general partner       By:   /s/ A. William Stein  
    Name:   A. William Stein       Its:   Chief Financial Officer and Chief
Investment Officer       DIGITAL 89TH PLACE, LLC       By: Global Stanford Place
II, LLC, its sole member and manager       By: Digital Realty Trust, L.P., its
member and manager       By: Digital Realty Trust, Inc., its sole general
partner       By:   /s/ A. William Stein       Name:   A. William Stein      
Its:   Chief Financial Officer and Chief Investment Officer       DIGITAL
RESTON, LLC       By: Digital Above, LLC, its sole member and manager       By:
Digital Services, Inc., its sole member and manager       By:   /s/ A. William
Stein       Name:   A. William Stein       Its:   Chief Financial Officer and
Treasurer       DIGITAL CHELSEA, LLC       By: Digital Above, LLC, its sole
member and manager       By: Digital Services, Inc., its sole member and manager
      By:   /s/ A. William Stein       Name:   A. William Stein       Its:  
Chief Financial Officer and Treasurer      



--------------------------------------------------------------------------------

DIGITAL VIENNA, LLC       By: Digital Above, LLC, its sole member and manager  
    By: Digital Services, Inc., its sole member and manager       By:   /s/ A.
William Stein       Name:   A. William Stein       Its:   Chief Financial
Officer and Treasurer       DIGITAL WALTHAM, LLC       By: Digital Realty Trust,
L.P., its sole member       By: Digital Realty Trust, Inc., its sole general
partner       By:   /s/ A. William Stein       Name:   A. William Stein      
Its:   Chief Financial Officer and Chief Investment Officer       DIGITAL
MIDWAY, L.P.       By: Digital Midway GP, LLC, its manager       By: Digital
Realty Trust, L.P., its sole member and manager       By: Digital Realty Trust,
Inc., its sole general partner       By:   /s/ A. William Stein       Name:   A.
William Stein       Its:   Chief Financial Officer and Chief Investment Officer
      DIGITAL 21110 RIDGETOP, LLC       By: Digital Realty Trust, L.P., its sole
member and manager       By: Digital Realty Trust, Inc., its sole general
partner       By:   /s/ A. William Stein       Name:   A. William Stein      
Its:   Chief Financial Officer and Chief Investment Officer      



--------------------------------------------------------------------------------

DIGITAL 3011 LAFAYETTE, LLC       By: Digital Realty Trust, L.P., its sole
member and manager       By: Digital Realty Trust, Inc., its sole general
partner       By:   /s/ A. William Stein       Name:   A. William Stein      
Its:   Chief Financial Officer and Chief Investment Officer       DIGITAL
ASHBURN CS, LLC       By: Digital Realty Trust, L.P., its sole member and
manager       By: Digital Realty Trust, Inc., its sole general partner       By:
  /s/ A. William Stein       Name:   A. William Stein       Its:   Chief
Financial Officer and Chief Investment Officer       GIP STOUGHTON, LLC      
By: Digital Realty Trust, L.P., its sole member and manager       By: Digital
Realty Trust, Inc., its sole general partner       By:   /s/ A. William Stein  
    Name:   A. William Stein       Its:   Chief Financial Officer and Chief
Investment Officer       DIGITAL ARIZONA RESEARCH PARK II, LLC       By: Digital
Realty Trust, L.P., its sole member and manager       By: Digital Realty Trust,
Inc., its sole general partner       By:   /s/ A. William Stein       Name:   A.
William Stein       Its:   Chief Financial Officer and Chief Investment Officer
     



--------------------------------------------------------------------------------

DIGITAL ABOVE, LLC       By: Digital Services, Inc., its sole member and manager
      By:   /s/ A. William Stein       Name:   A. William Stein       Its:  
Chief Financial Officer and Treasurer       DIGITAL SERVICES PHOENIX, LLC      
By: Digital Services, Inc., its sole member and manager       By:   /s/ A.
William Stein       Name:   A. William Stein       Its:   Chief Financial
Officer and Treasurer       DIGITAL 1 SAVVIS PARKWAY, LLC       By: Digital
Realty Trust, L.P., its sole member and manager       By: Digital Realty Trust,
Inc., its sole general partner       By:   /s/ A. William Stein       Name:   A.
William Stein       Its:   Chief Financial Officer and Chief Investment Officer
      DIGITAL 210 TUCKER, LLC       By: Digital Realty Trust, L.P., its sole
member and manager       By: Digital Realty Trust, Inc., its sole general
partner       By:   /s/ A. William Stein       Name:   A. William Stein      
Its:   Chief Financial Officer and Chief Investment Officer      



--------------------------------------------------------------------------------

DIGITAL 900 WALNUT, LLC       By: Digital Realty Trust, L.P., its sole member
and manager       By: Digital Realty Trust, Inc., its sole general partner      
By:   /s/ A. William Stein       Name:   A. William Stein       Its:   Chief
Financial Officer and Chief Investment Officer       DIGITAL 365 RANDOLPHVILLE,
LLC       By: Digital Realty Trust, L.P., its sole member and manager       By:
Digital Realty Trust, Inc., its sole general partner       By:   /s/ A. William
Stein       Name:   A. William Stein       Its:   Chief Financial Officer and
Chief Investment Officer       DIGITAL 650 RANDOLPH, LLC       By: Digital
Realty Trust, L.P., its manager       By: Digital Realty Trust, Inc., its sole
general partner       By:   /s/ A. William Stein       Name:   A. William Stein
      Its:   Chief Financial Officer and Chief Investment Officer       DIGITAL
BUSINESS TRUST       By:   /s/ A. William Stein       Name:   A. William Stein  
    Its:   Treasurer      



--------------------------------------------------------------------------------

GLOBAL MARSH MEMBER, LLC       By: Digital Realty Trust, L.P., its sole member  
    By: Digital Realty Trust, Inc., its sole general partner       By:   /s/ A.
William Stein       Name:   A. William Stein       Its:   Chief Financial
Officer and Chief Investment Officer       GLOBAL MARSH LIMITED PARTNER, LLC    
  By: Global Marsh Member, LLC, its sole member       By: Digital Realty Trust,
L.P., its sole member       By: Digital Realty Trust, Inc., its sole general
partner       By:   /s/ A. William Stein       Name:   A. William Stein      
Its:   Chief Financial Officer and Chief Investment Officer       GLOBAL MARSH
GENERAL PARTNER, LLC       By: Global Marsh Member, LLC, its sole member      
By: Digital Realty Trust, L.P., its sole member       By: Digital Realty Trust,
Inc., its sole general partner       By:   /s/ A. William Stein       Name:   A.
William Stein       Its:   Chief Financial Officer and Chief Investment Officer
     



--------------------------------------------------------------------------------

DIGITAL NETWORK SERVICES, LLC       By: Digital Phoenix Van Buren, LLC, its
manager       By: Digital Realty Trust, L.P., its manager       By: Digital
Realty Trust, Inc., its sole general partner       By:   /s/ A. William Stein  
    Name:   A. William Stein       Its:   Chief Financial Officer and Chief
Investment Officer       DIGITAL CONNECT, LLC       By: Digital Realty Trust,
L.P., its sole member and manager       By: Digital Realty Trust, Inc., its sole
general partner       By:   /s/ A. William Stein       Name:   A. William Stein
      Its:   Chief Financial Officer and Chief Investment Officer       DIGITAL
717 GP, LLC       By: Digital Realty Trust, L.P., its manager       By: Digital
Realty Trust, Inc., its sole general partner       By:   /s/ A. William Stein  
    Name:   A. William Stein       Its:   Chief Financial Officer and Chief
Investment Officer       DIGITAL 717 LP, LLC       By: Digital Realty Trust,
L.P., its manager       By: Digital Realty Trust, Inc., its sole general partner
      By:   /s/ A. William Stein       Name:   A. William Stein       Its:  
Chief Financial Officer and Chief Investment Officer      



--------------------------------------------------------------------------------

DIGITAL 717 LEONARD, L.P.       By: Digital 717 GP, LLC, its sole general
partner       By: Digital Realty Trust, L.P., its manager       By: Digital
Realty Trust, Inc., its sole general partner       By:   /s/ A. William Stein  
    Name:   A. William Stein       Its:   Chief Financial Officer and Chief
Investment Officer       GLOBAL STANFORD PLACE II, LLC       By: Digital Realty
Trust, L.P., its member and manager       By: Digital Realty Trust, Inc., its
sole general partner       By:   /s/ A. William Stein       Name:   A. William
Stein       Its:   Chief Financial Officer and Chief Investment Officer      



--------------------------------------------------------------------------------

The foregoing is hereby agreed to as of

the date thereof.

    PRUDENTIAL INVESTMENT MANAGEMENT, INC.     By:   /s/ [signature illegible]  
    Vice President       THE PRUDENTIAL INSURANCE COMPANY OF AMERICA   By:   /s/
[signature illegible]       Vice President       PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY By: Prudential Investment Management, Inc., investment
manager By:   /s/ [signature illegible]       Vice President      



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acceptance” is defined in Section 2B(5).

“Acceptance Day” is defined in Section 2B(5).

“Acceptance Window” is defined in Section 2B(5).

“Accepted Note” is defined in Section 2B(5).

“Additional Guarantor” is defined in Section 21.7.

“Adjusted EBITDA” means an amount equal to (a) the product of four (4) times
EBITDA for the fiscal quarter of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Significant
Holders pursuant to Section 7.2 or 7.3, as the case may be, less (b) an amount
equal to the Capital Expenditure Reserve for all Assets; provided, however, that
for purposes of this definition, in the case of any acquisition or disposition
of any direct or indirect interest in any Asset (including through the
acquisition or disposition of Equity Interests) by the Parent Guarantor or any
of its Subsidiaries during any fiscal quarter, Adjusted EBITDA will be adjusted
(1) in the case of an acquisition, by adding thereto an amount equal to (A) four
(4) times (B) the acquired Asset’s actual EBITDA (computed, without duplication,
as if such Asset was owned by the Parent Guarantor or one of its Subsidiaries
for the entire fiscal quarter) generated during the portion of such fiscal
quarter that such Asset was not owned by the Parent Guarantor or such
Subsidiary, and (2) in the case of a disposition, by subtracting therefrom an
amount equal to (A) four (4) times (B) the actual EBITDA generated by the Asset
so disposed of during such fiscal quarter.

“Adjusted Net Operating Income” means, with respect to any Asset, (a) the
product of (i) four (4) times (ii) (A) Net Operating Income attributable to such
Asset less (B) the amount, if any, by which (1) 3% of all rental and other
income from the operation of such Asset for the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Significant Holders pursuant to Section 7.2 or 7.3, as the case
may be, exceeds (2) all management fees payable in respect of such Asset for
such fiscal period less (b) the Capital Expenditure Reserve for such Asset;
provided, however, that for purposes of this definition, in the case of any
acquisition or disposition of any direct or indirect interest in any Asset
(including through the acquisition or disposition of Equity Interests) by the
Parent Guarantor or any of its Subsidiaries during any fiscal quarter, Adjusted
Net Operating Income will be adjusted (1) in the case of an acquisition, by
adding thereto an amount equal to (A) four (4) times (B) the acquired Asset’s
actual Net Operating Income (computed, without duplication, as if such Asset was
owned by the Parent Guarantor or one of its Subsidiaries for the entire fiscal
quarter) generated during the portion of such fiscal quarter that such Asset was
not owned by the

 

Schedule B-1



--------------------------------------------------------------------------------

Parent Guarantor or such Subsidiary, and (2) in the case of a disposition, by
subtracting therefrom an amount equal to (A) four (4) times (B) the actual Net
Operating Income generated by the Asset so disposed of during such fiscal
quarter.

“Administrative Agent” has the meaning given in the Revolving Credit Agreement.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Agreement” means this Note Purchase and Private Shelf Agreement, dated as of
July 24, 2008, between the Company and the other Credit Parties, on the one hand
and PIM, the Series A Purchasers, and each Prudential Affiliate that hereafter
may become bound by certain provisions hereof, on the other hand, as it may from
time to time be amended, supplemented or otherwise modified.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent (or, during the continuance of
an Event of Default, the Required Holders) equal to: (a) in the case of a Hedge
Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any
Credit Party or any of its Subsidiaries to its counterparty to such Hedge
Agreement, as if (i) such Hedge Agreement was being terminated early on such
date of determination, (ii) such Credit Party or Subsidiary was the sole
“Affected Party”, and (iii) the Administrative Agent (or, during the continuance
of an Event of Default, the Required Holders) was or were the sole parties
determining such payment amount (with the Administrative Agent (or, during the
continuance of an Event of Default, the Required Holders) making such
determination pursuant to the provisions of the form of Master Agreement); or
(b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Credit Party or Subsidiary of a Credit Party party to such
Hedge Agreement determined by the Administrative Agent (or, during the
continuance of an Event of Default, the Required Holders) based on the
settlement price of such Hedge Agreement on such date of determination, or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Credit Party or
Subsidiary of a Credit Party party to such Hedge Agreement determined by the
Administrative Agent (or, during the continuance of an Event of Default, the
Required Holders) as the amount, if any, by which (i) the present value of the
future cash flows to be paid by such Credit Party or Subsidiary exceeds (ii) the
present value of the future cash flows to be received by such Credit Party or
Subsidiary pursuant to such Hedge Agreement; capitalized terms used and not
otherwise defined in this definition shall have the respective meanings set
forth in the above described Master Agreement.

 

Schedule B-2



--------------------------------------------------------------------------------

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“Assets” means Office Assets, Development Assets, Redevelopment Assets and Joint
Venture Assets.

“Asset Value” means, at any date of determination, (a) in the case of any Office
Asset, the Capitalized Value of such Asset; provided, however, that the Asset
Value of each such Office Asset (other than a former Development Asset or
Redevelopment Asset) shall be limited, during the first 12 months following the
date of acquisition thereof, to the lesser of (i) the acquisition price thereof,
or (ii) the Capitalized Value thereof, provided, further, that an upward
adjustment shall be made to the Asset Value of any such Office Asset (in the
reasonable discretion of the Administrative Agent (or, during the continuance of
an Event of Default, the Required Holders) as new Tenancy Leases are entered
into in respect of such Asset, (b) in the case of any Development Asset or
Redevelopment Asset, the book value of such Asset as determined in accordance
with GAAP, (c) in the case of any Joint Venture Asset that, but for such Asset
being owned by a Joint Venture, would qualify as an Office Asset under the
definition thereof, the JV Pro Rata Share of the Capitalized Value of such
Asset; provided, however, that the Asset Value of such Joint Venture Asset shall
be limited, during the first 12 months following the date of acquisition
thereof, to the JV Pro Rata Share of the lesser of (i) the acquisition price
thereof, or (ii) the Capitalized Value thereof, provided, further, that an
upward adjustment shall be made to Asset Value of any Joint Venture Asset
described in this clause (c) (in the reasonable discretion of the Administrative
Agent (or, during the continuance of an Event of Default, the Required Holders)
as new leases, subleases, licenses and occupancy agreements are entered into in
respect of such Asset in the ordinary course of business, and (d) in the case of
any Joint Venture Asset not described in clause (c) above, the JV Pro Rata Share
of the book value of such Joint Venture Asset as determined in accordance with
GAAP.

“Authorized Officer” means (i) in the case of the Company, its general partner’s
Chief Executive Officer, Chief Financial Officer, Controller, General Counsel
and any Vice President thereof designated as an “Authorized Officer” of the
Company in the Information Schedule or designated as an “Authorized Officer” of
the Company for purposes of this Agreement in an Officer’s Certificate executed
by such Chief Executive Officer or Chief Financial Officer, and (ii) in the case
of PIM, any officer of PIM designated as its “Authorized Officer” in the
Information Schedule or any officer of PIM designated as its “Authorized
Officer” for the purpose of this Agreement in a certificate executed by one of
its Authorized Officers. Any action taken under this Agreement on behalf of the
Company by any individual who on or after the date of this Agreement shall have
been an Authorized Officer of the Company and whom PIM in good faith believes to
be an Authorized Officer of the Company at the time of such action shall be
binding on the Company even though such individual shall have ceased to be an
Authorized Officer of the Company, and any action taken under this Agreement on
behalf of PIM by any individual who on or after the date of this Agreement shall
have been an Authorized Officer of PIM, and who the Company in good faith
believes to be an Authorized Officer of PIM at the time of such action shall be
binding on PIM even though such individual shall have ceased to be an Authorized
Officer of PIM.

 

Schedule B-3



--------------------------------------------------------------------------------

“Available Currencies” means British Pounds, Canadian Dollars, Dollars, Euros
and Swiss Francs.

“Available Facility Amount” is defined in Section 2B(1).

“Bank” or “Banks” means each financial institution from time to time party to
the Revolving Credit Agreement as a lender.

“Beneficiaries” is defined in Section 21.

“British Pound” means the lawful currency of the United Kingdom of Great Britain
and Northern Ireland.

“Business Day” means: (a) for the purposes of Section 8.6 only, (i) if with
respect to Notes denominated in Dollars, a New York Business Day, (ii) if with
respect to Notes denominated in British Pounds, any day which is both a New York
Business Day and a day on which commercial banks are not required or authorized
to be closed in London, (iii) if with respect to Notes denominated in Canadian
Dollars, any day which is both a New York Business Day and a day on which
commercial banks are not required or authorized to be closed in Toronto, (iv) if
with respect to Notes denominated in Euros, any day which is both a New York
Business Day and a day on which commercial banks are not required or authorized
to be closed in Frankfurt and Brussels, and (v) if with respect to Notes
denominated in Swiss Francs, any day which is both a New York Business Day and a
day on which commercial banks are not required or authorized to be closed in
Zurich; (b) for the purposes of Section 2B(3) only, any day which is both a New
York Business Day and a day on which PIM is open for business; and (c) for the
purposes of any other provision of this Agreement, any day other than a
Saturday, a Sunday or a day on which commercial banks in San Francisco or New
York City are required or authorized to be closed.

“Canadian Dollars” and “C$” means lawful currency of Canada.

“Cancellation Date” is defined in Section 2B(8)(iv).

“Cancellation Fee” is defined in Section 2B(8)(iv).

“Capital Expenditure Reserve” means, with respect to any Asset on any date of
determination, the product of (A) $0.25 times (B) the total number of square
feet within such Asset.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means (a) in the case of any Asset that is a Data Center,
the Adjusted Net Operating Income of such Asset divided by 8.25%, and (b) in the
case of any other Asset, the Adjusted Net Operating Income of such Asset divided
by 7.5%.

“Cash Equivalents” means any of the following, to the extent owned by the Parent
Guarantor or any of its Subsidiaries free and clear of all Liens (other than
Permitted Liens) and having a maturity of not greater than 90 days from the date
of issuance thereof: (a) readily

 

Schedule B-4



--------------------------------------------------------------------------------

marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States; (b) readily
marketable direct obligations of any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof having, at the time of acquisition, the highest rating obtainable from
either Moody’s or S&P; (c) certificates of deposit of or time deposits with any
commercial bank that is a Bank or is a member of the Federal Reserve System,
issues (or the parent of which issues) commercial paper rated as described in
clause (d) below, is organized under the laws of the United States or any state
thereof and has combined capital and surplus of at least $1,000,000,000;
(d) commercial paper in an aggregate amount of not more than $50,000,000 per
issuer outstanding at any time, issued by any corporation organized under the
laws of any state of the United States and rated at least “Prime 1” (or the then
equivalent grade) by Moody’s or “A 1” (or the then equivalent grade) by S&P; or
(e) shares of any mutual fund the assets of which are primarily invested in the
types of investments referred to in clauses (a) through (d) above.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Interests of the Parent
Guarantor (or other securities convertible into such Voting Interests)
representing 35% or more of the combined voting power of all Voting Interests of
the Parent Guarantor; or (b) during any consecutive twenty-four month period
commencing on or after March 15, 2008, individuals who at the beginning of such
period constituted the Board of Directors of the Parent Guarantor (together with
any new directors whose election by the Board of Directors or whose nomination
for election by the Parent Guarantor stockholders was approved by a vote of at
least a majority of the members of the Board of Directors then in office who
either were members of the Board of Directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the members of the Board of Directors
then in office, except for any such change resulting from (x) death or
disability of any such member, (y) satisfaction of any requirement for the
majority of the members of the Board of Directors of the Parent Guarantor to
qualify under applicable law as independent directors, or (z) the replacement of
any member of the Board of Directors who is an officer or employee of the Parent
Guarantor with any other officer or employee of the Parent Guarantor or any of
its Affiliates; or (c) any Person or two or more Persons acting in concert shall
have acquired and shall continue to have following the date hereof, by contract
or otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of the power to direct,
directly or indirectly, the management or policies of the Parent Guarantor; or
(d) the Parent Guarantor ceases to be the general partner of the Company; or
(e) the Parent Guarantor ceases to be the legal and beneficial owner of all of
the general partnership interests of the Company; or (f) the Parent Guarantor
shall create, incur, assume or suffer to exist any Lien on the Equity Interests
in the Company owned by it.

“Closing Day” means, with respect to the Series A Notes, the Series A Closing
Day and, with respect to any Accepted Note, the Business Day specified for the
closing of the purchase and sale of such Accepted Note in the Confirmation of
Acceptance with respect to such Accepted Note; provided that (i) if the Company
and the Purchaser which is obligated to

 

Schedule B-5



--------------------------------------------------------------------------------

purchase such Accepted Note agree on an earlier Business Day for such closing,
the “Closing Day” for such Accepted Note shall be such earlier Business Day, and
(ii) if the closing of the purchase and sale of such Accepted Note is
rescheduled pursuant to Section 2B(7), the “Closing Day” for such Accepted Note,
for all purposes of this Agreement except references to “original Closing Day”
in Section 2B(8)(iii), shall mean the final Rescheduled Closing Day with respect
to such Accepted Note.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph of this Agreement.

“Confirmation of Acceptance” is defined in Section 2B(5).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication), (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the obligation of a primary obligor,
(b) the obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement, or
(c) any obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith, all
as recorded on the balance sheet or on the footnotes to the most recent
financial statements of such Person in accordance with generally accepted
accounting principals as in effect from time to time in the United States of
America.

“Credit Party” or “Credit Parties” means the Company and the Guarantors.

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non Recourse Debt.

“Data Center” means any Office Asset that operates as a telecommunications
infrastructure building or an information technology infrastructure building.

 

Schedule B-6



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under Capitalized
Leases, (f) all obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment (but excluding for the avoidance
of doubt (i) regular quarterly dividends, and (ii) special year-end dividends
made in connection with maintaining the Parent Guarantor’s status as a REIT) in
respect of any Equity Interests in such Person or any other Person (other than
Preferred Interests that are issued by any Credit Party or Subsidiary thereof
and classified as either equity or minority interests pursuant to GAAP) or any
warrants, rights or options to acquire such Equity Interests, (h) all
obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Contingent Obligations of such Person, and
(j) all indebtedness and other payment obligations referred to in clauses
(a) through (i) above of another Person secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including, without limitation, accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such indebtedness or other payment obligations; provided,
however, that (A) in the case of the Parent Guarantor and its Subsidiaries
“Debt” shall also include, without duplication, the JV Pro Rata Share of Debt
for each Joint Venture, and (B) for purposes of computing the Leverage Ratio,
“Debt” shall be deemed to exclude redeemable Preferred Interests issued as trust
preferred securities by the Parent Guarantor and the Company to the extent the
same are by their terms subordinated to the Debt evidenced by the Notes and not
redeemable until at least one year after the last maturity of any Note.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture; and
provided, further, however, that as used in the definition of “Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Significant Holders pursuant to
Section 7.2 or 7.3, as the case may be, the term “Debt for Borrowed Money”
(a) shall include, in the case of an acquisition, an amount equal to the Debt
for Borrowed Money directly relating to such Asset existing immediately
following such acquisition (computed as if such indebtedness in respect of such
Asset was in existence for the Parent Guarantor or such Subsidiary for the
entire fiscal quarter), and (b) shall exclude, in the case of a disposition, an
amount equal to the actual Debt for Borrowed Money to which such Asset was
subject to the extent such Debt for Borrowed Money was repaid or otherwise
terminated upon the disposition of such Asset during such fiscal quarter.

 

Schedule B-7



--------------------------------------------------------------------------------

“Debt Rating” means, as of any date, the lowest rating that has been most
recently assigned by either S&P or Moody’s, as the case may be, to the long-term
senior unsecured non-credit enhanced debt of the Parent Guarantor or, if
applicable, to the “implied rating” of the Parent Guarantor’s long-term senior
unsecured non-credit enhanced debt. For purposes of the foregoing, (a) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (b) if S&P or Moody’s shall change the
ratings nomenclature, each reference to the Parent Guarantor’s Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means (i) as to any Series A Note, that rate of interest that is
the greater of (a) 9.00% per annum and (b) 2% over the rate of interest publicly
announced by JPMorgan Chase Bank as its “base” or “prime” rate, and (ii) as to
any Shelf Note, that rate of interest that is the greater of (1) 2% over the
Interest Rate specified in the caption at set forth at the top of such Shelf
Note, and (2) 2% over the rate of interest publicly announced by JPMorgan Chase
Bank from time to time in New York City as its “base” or “prime” rate.

“Delayed Delivery Fee” is defined in Section 2B(8)(iii).

“Development Asset” means Real Property acquired for development into an Office
Asset that, in accordance with GAAP, would be classified as a development
property on a Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries. For the avoidance of any doubt, Development Assets shall not
constitute Office Assets.

“Disclosed Litigation” has the meaning specified in Section 5.8(a).

“Document Delivery Date” means (i) with respect to any Notes denominated in
Dollars, the applicable Closing Day for such Notes, and (ii) with respect to any
Notes denominated in any other Available Currencies, one Business Day prior to
the applicable Closing Day for such Accepted Notes.

“Dollars” and “$” means lawful currency of the United States of America.

“EBITDA” means, for any period, (a) the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary and unusual items and the
non-cash component of non-recurring items), (ii) interest expense, (iii) income
tax expense, (iv) depreciation expense, and (v) amortization expense, in each
case of the Parent Guarantor and its Subsidiaries determined on a Consolidated
basis and in accordance with GAAP for such period, plus (b) with respect to each
Joint Venture, the JV Pro Rata Share of the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary and unusual items),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense and
(v) amortization expense of such Joint Venture, in each case determined on a
Consolidated basis and in accordance with GAAP for such period, provided that
there shall be no rent leveling adjustments made (and only actual cash rents
will be used) when computing EBITDA.

 

Schedule B-8



--------------------------------------------------------------------------------

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Parent Guarantor, the Company
or a Subsidiary under section 414 of the Code.

“Euros” means the single currency of participating member states of the European
Union.

“Event of Default” is defined in Section 12.

“Excess Canada Value” shall have the meaning specified in the definition of
“Total Unencumbered Asset Value”.

“Excess Redevelopment and Development Value” shall have the meaning specified in
the definition of “Total Unencumbered Asset Value”.

 

Schedule B-9



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Excluded Subsidiary” at any time means (a) any direct or indirect Subsidiary of
the Company that is unable to guaranty the obligations of the Credit Parties
under the Transaction Documents at such time because (i) it is party to one or
more Excluded Subsidiary Agreements that prohibit such Excluded Subsidiary from
entering into the Multiparty Guaranty set forth in Section 21 or a Joinder to
Multiparty Guaranty, or (ii) entering into the Multiparty Guaranty set forth in
Section 21 or a Joinder to Multiparty Guaranty would cause a default under an
Excluded Subsidiary Agreement, (b) any direct or indirect Subsidiary of the
Company listed on Schedule 5.20 on the Series A Closing Day or hereafter
designated as an “Excluded Subsidiary” by the Company and approved by the
Administrative Agent (or, during the continuance of an Event of Default, the
Required Holders, in its or their sole discretion), and (c) any Foreign
Subsidiary.

“Excluded Subsidiary Agreement” for each Excluded Subsidiary means any agreement
set forth opposite the name of such Excluded Subsidiary on Schedule 5.20 (as
such Schedule may be supplemented from time to time pursuant to Sections 9.10(a)
and 9.10(b)) and any agreement pursuant to which such Excluded Subsidiary (or a
Subsidiary related thereto) incurs Refinancing Debt with regard to the Debt, if
any, incurred pursuant to such Excluded Subsidiary Agreement.

“Facility” is defined in Section 2B(l).

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA, to (b) the product of (i) four times (ii) the sum of
(A) interest (including capitalized interest) payable in cash on, and
amortization of debt discount in respect of, all Debt for Borrowed Money plus
(B) scheduled amortization of principal amounts of all Debt for Borrowed Money
payable (not including balloon maturity amounts) plus (C) all cash dividends
payable on any Preferred Interests (which, for the avoidance of doubt, shall
include Preferred Interests structured as trust preferred securities), in each
case, of or by the Parent Guarantor and its Subsidiaries for the fiscal quarter
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Significant Holders pursuant to Section 7.2 or
7.3, as the case may be, determined on a Consolidated basis for such period.

“Foreign Subsidiary” means any Subsidiary of the Company (a) that is not
incorporated or organized under the laws of any state of the United States of
America or the District of Columbia, and (b) the principal assets, if any, of
which are not located in the United States of America.

“Funds From Operations” means net income (or loss) (computed in accordance with
GAAP), excluding gains (or losses) from sales of property and extraordinary and
unusual items, plus depreciation and amortization, and after adjustments for
unconsolidated Joint Ventures. Adjustments for unconsolidated Joint Ventures
will be calculated to reflect funds from operations on the same basis.

 

Schedule B-10



--------------------------------------------------------------------------------

“GAAP” is defined in Section 22.8.

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings; (b) reserves that are
adequate are established with respect to such contested item in accordance with
generally accepted accounting principals as in effect from time to time in the
United States of America; and (c) the failure to pay or comply with such
contested item during the period of such contest is not reasonably likely to
result in a Material Adverse Effect.

“Governmental Authority” means the government of

(a) the United States of America or any state or other political subdivision
thereof, or

(b) any other jurisdiction in which any of the Company, the Parent Guarantor or
any Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of such Person, or

(c) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranteed Obligations” is defined in Section 21.1(a).

“Guarantors” is defined in the introductory paragraph of this Agreement.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, friable or damaged
asbestos-containing materials, polychlorinated biphenyls, radon gas and toxic
mold and (b) any other chemicals, materials or substances designated, classified
or regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note(s) whose duration (as determined by PIM) most closely
matches the duration of such Accepted Note.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1.

“Hostile Tender Offer” means, with respect to the use of proceeds of any of the
Notes, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity

 

Schedule B-11



--------------------------------------------------------------------------------

interests, securities or rights are of a class which is publicly traded on any
securities exchange or in any over-the-counter market (other than purchases of
such shares, equity interests, securities or rights representing less than 5% of
the equity interests or beneficial ownership of such corporation or other entity
for portfolio investment purposes) and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the respective Request for Purchase of such Note.

“include” or “including” means, unless the context clearly requires otherwise,
“including without limitation.”

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Issuance Period” is defined in Section 2B(2).

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

“Joinder to Multiparty Guaranty” means a joinder agreement entered into by an
Additional Guarantor in substantially the form of Exhibit E.

“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries, and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held directly by the Parent
Guarantor or any of its Subsidiaries by (b) the total book value of all
outstanding Equity Interests in such Joint Venture at such time.

“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Consolidated Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value, in each case as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Significant Holders pursuant to
Section 7.2 or 7.3, as the case may be.

 

Schedule B-12



--------------------------------------------------------------------------------

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Limited Subsidiary” is defined in Section 9.10(b).

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, financial
condition or prospects of the Credit Parties and their Subsidiaries, taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Company and
its Subsidiaries, taken as a whole, (b) the rights and remedies of any holder of
a Note under any Transaction Document, or (c) the ability of any Credit Party to
perform its obligations under any Transaction Document to which it is or is to
be a party.

“Material Contract” means each contract to which the Company or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Company or such Subsidiary in an amount of $20,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations or prospects of the Company and its Subsidiaries, taken as a whole.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“Multiparty Guaranty” is defined in Section 21.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Transaction Document) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for obligations under or in respect of the Transaction Documents;
provided, however, that (a) an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge, and (b) any provision of the Revolving
Credit Documents restricting the ability of any Credit Party to encumber its
assets shall be deemed to not constitute a Negative Pledge so long as such
provision is generally consistent with a comparable provision of the Transaction
Documents.

 

Schedule B-13



--------------------------------------------------------------------------------

“Net Operating Income” means (a) with respect to any Asset other than a Joint
Venture Asset, (i) the total rental revenue and other income from the operation
of such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Significant
Holders pursuant to Section 7.2 or 7.3, as the case may be, minus (ii) all
expenses and other proper charges incurred by the applicable Credit Party or
Subsidiary in connection with the operation and maintenance of such Asset during
such fiscal period, including, without limitation, management fees, repairs,
real estate and chattel taxes and bad debt expenses, but before payment or
provision for debt service charges, income taxes and depreciation, amortization
and other non-cash expenses, all as determined in accordance with GAAP, (b) with
respect to any Joint Venture Asset, (i) the JV Pro Rata Share of the total
rental revenue and other income from the operation of such Asset for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Significant Holders pursuant to
Section 7.2 or 7.3, as the case may be, minus (ii) the JV Pro Rata Share of all
expenses and other proper charges incurred by the applicable Joint Venture in
connection with the operation and maintenance of such Asset during such fiscal
period, including, without limitation, management fees, repairs, real estate and
chattel taxes and bad debt expenses, but before payment or provision for debt
service charges, income taxes and depreciation, amortization and other non-cash
expenses, all as determined in accordance with GAAP, provided that in each case
there shall be no rent leveling adjustments made (and only actual cash rents
will be used) when computing Net Operating Income.

“New York Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York City are required or authorized to be
closed.

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property or
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) the general credit of the Property-Level Subsidiary that has incurred
or guaranteed such Debt for Borrowed Money and/or the Equity Interests in such
Property-Level Subsidiary and/or the general credit of the immediate parent
entity of such Property-Level Subsidiary provided that no such parent entity
shall own assets other than Equity Interests in one or more Property-Level
Subsidiaries or immediate parent entities thereof, it being understood that the
instruments governing such Debt may include customary carve-outs to such limited
recourse (any such customary carve-outs or agreements limited to such customary
carve-outs, being a “Customary Carve-Out Agreement”) such as, for example,
personal recourse to the Parent Guarantor or any Subsidiary of the Parent
Guarantor for fraud, willful misrepresentation, misapplication or
misappropriation of cash, waste, environmental claims, damage to properties,
non-payment of taxes or other liens despite the existence of sufficient cash
flow, interference with the enforcement of loan documents upon maturity or
acceleration, violation of loan document prohibitions against voluntary or
involuntary bankruptcy filings, transfer of properties or ownership interests
therein and liabilities and other circumstances customarily excluded at the time
of the incurrence of such Debt by lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
real estate. Any Debt for Borrowed Money that would otherwise qualify as
Non-Recourse Debt under this definition shall not fail to qualify as
Non-Recourse Debt solely by reason of any recourse guaranty of such Debt by the
Parent Guarantor or any of its Subsidiaries, so long as such recourse guaranty
is permitted pursuant to Section 10.2(c)(iii) (including the proviso therein).

 

Schedule B-14



--------------------------------------------------------------------------------

“Note” or “Notes” are defined in Section 1B.

“Office Asset” means Real Property (other than any Joint Venture Asset) that
operates or is intended to operate as a telecommunications infrastructure
building, information technology infrastructure building, technology
manufacturing building or technology office/corporate headquarter building.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or the Parent Guarantor (in its capacity as the
sole general partner of the Company) whose responsibilities extend to the
subject matter of such certificate.

“Overnight Interest Rate” means with respect to an Accepted Note denominated in
a currency other than Dollars, the actual rate of interest, if any, received by
the Purchaser which intends to purchase such Accepted Note on the overnight
deposit of the funds intended to be used for the purchase of such Accepted Note,
it being understood that reasonable efforts will be made by or on behalf of the
Purchaser to make any such deposit in an interest bearing account.

“Parent Guarantor” is defined in the introductory paragraph of this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to certain
Plans and set forth in, with respect to plan years ending prior to the effective
date as to such Plan of the Pension Act, Section 412 of the Code and Section 302
of ERISA, each as in effect prior to the Pension Act and, thereafter, Sections
412 and 430 of the Code and Sections 302 and 303 of ERISA.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet
delinquent or which are the subject of a Good Faith Contest; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days,
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate unless, in the case of (i) or (ii) above, such
liens are the subject of a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) covenants, conditions and restrictions,
easements, zoning restrictions, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use or value of such property
for its present purposes; (e) Tenancy Leases and other interests of lessees and
lessors under leases or real or personal property made in the ordinary course of
business that do not materially and adversely affect the use of the Real
Property encumbered thereby for its intended purpose or the value thereof;
(f) any attachment or judgment Liens not resulting in an Event of Default under
Section 12(i); and (g) Liens in favor of Secured Party pursuant to any
Transaction Document.

 

Schedule B-15



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.

“PIM” means Prudential Investment Management, Inc.

“Plan” means an “employee pension benefit plan” (as defined in section 3(2) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by any Credit
Party, any Subsidiary or any ERISA Affiliate or with respect to which any Credit
Party, any Subsidiary or any ERISA Affiliate may have any liability.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Property-Level Subsidiary” means any Subsidiary of the Company or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

“Proposed Unencumbered Asset” is defined in Section 9.11.

“Prudential Affiliate” means (i) any corporation or other entity controlling,
controlled by, or under common control with, PIM and (ii) any managed account or
investment fund which is managed by PIM or a Prudential Affiliate described in
clause (i) of this definition. For purposes of this definition, the terms
“control,” “controlling” and “controlled” shall mean the ownership, directly or
through subsidiaries, of a majority of a corporation’s or other Person’s Voting
Interests or equivalent voting securities or interests.

“Purchasers” means the (x) Series A Purchasers, and (y) PIM and any Prudential
Affiliate which purchases any Notes or have agreed to purchase any Accepted
Notes.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Qualifying Ground Lease” means a lease of Real Property containing the
following terms and conditions: (a) a remaining term (including any unexercised
extension options as to which there are no conditions precedent to exercise
thereof other than the giving of a notice of exercise) of 30 years or more from
the Closing Date (as defined in the Revolving Credit Agreement); (b) the right
of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the
holder of

 

Schedule B-16



--------------------------------------------------------------------------------

any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of a leasehold estate demised pursuant to a ground lease.

“Real Property” means all right, title and interest of the Company and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person, in each case to the extent of such Person’s
interest therein.

“Reclassification Date” means, with respect to any Redevelopment Asset, the date
on which each of the following shall have occurred: (a) the Company shall have
given notice to each Significant Holder that it desires to reclassify such Asset
as an Office Asset for purposes of this Agreement; (b) the Company shall have
re-satisfied the conditions set forth in clause (a) of Section 9.11 with respect
to such Asset; and (c) the Administrative Agent (or, during the continuance of
an Event of Default, the Required Holders) shall have approved such
reclassification (which approval shall not be unreasonably withheld).

“Recourse Debt” means Consolidated Debt of the Parent Guarantor and its
Subsidiaries (whether or not secured by any Liens) for which the Parent
Guarantor, the Company or any of their respective Subsidiaries has personal or
recourse liability in whole or in part, exclusive of any such Debt for which
such personal or recourse liability is limited to obligations under Customary
Carve-Out Agreements.

“Redevelopment Asset” means an Office Asset (a) designated by the Company in a
notice to each Significant Holder as a “Redevelopment Asset”, (b) which either
(i) has been acquired by the Company or any of its Subsidiaries with a view
toward renovating or rehabilitating such Asset at an aggregate anticipated cost
in excess of 10% of the acquisition cost thereof, or (ii) the Company or a
Subsidiary thereof intends to renovate or rehabilitate at an aggregate
anticipated cost in excess of 10% of the Capitalized Value of such Asset, and
(c) that does not qualify as a “Development Asset” by reason of, among other
things, the redevelopment plan for such Asset not including a total demolition
of the existing building(s) and improvements. Each Redevelopment Asset shall
continue to be classified as a Redevelopment Asset hereunder until the
applicable Reclassification Date for such Asset, upon and after which such Asset
shall be classified as an Office Asset hereunder.

“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, do not
provide for any Lien on any Unencumbered Assets and are otherwise not prohibited
by the Transaction Documents, (b) the principal (or committed) amount of such
Debt shall not be increased above the principal (or committed) amount thereof
outstanding

 

Schedule B-17



--------------------------------------------------------------------------------

immediately prior to such extension, refunding or refinancing plus the amount of
any applicable premium and all fees and expenses, and the direct and contingent
obligors therefor shall not be changed (other than to include new and/or
additional Excluded Subsidiaries as obligors), as a result of or in connection
with such extension, refunding or refinancing, and (c) the provisions relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material provisions taken as a whole, of any
such Refinancing Debt, and of any agreement entered into and of any instrument
issued in connection therewith, are on then current market terms, and (d) the
interest rate applicable to any such Refinancing Debt does not exceed the then
applicable market interest rate.

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Code.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Request for Purchase” is defined in Section 2B(2).

“Required Holders” means, at any time, the holder or holders of more than 50% of
the aggregate principal amount of the Notes or of a Series of Notes, as the
context may require, from time to time outstanding (exclusive of Notes then
owned by any Credit Party, any Subsidiary or any of their respective
Affiliates).

“Rescheduled Closing Day” is defined in Section 2B(7).

“Responsible Officer” means any Senior Financial Officer and any other officer
with responsibility for the administration of the relevant portion of this
Agreement or any other Transaction Document. Any reference to a “Responsible
Officer” of the Company shall be deemed to refer to a Responsible Officer of the
Parent Guarantor, in its capacity as the sole general partner of the Company.

“Revolving Credit Agreement” means the Revolving Credit Agreement, dated as of
August 31, 2007, by and among the Administrative Agent named therein, the Banks
and the Credit Parties, as amended, restated, supplemented, refinanced,
increased, reduced or otherwise modified from time to time, and any successor
Revolving Credit Agreement.

“Revolving Credit Documents” means the Revolving Credit Agreement, any
promissory notes issued thereunder and any and all other agreements, documents,
certificates and instruments from time to time executed and delivered by or on
behalf of any Credit Party related thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

 

Schedule B-18



--------------------------------------------------------------------------------

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Consolidated secured Debt of the Parent
Guarantor and its Subsidiaries to (b) Total Asset Value, in each case as at the
end of the most recently ended fiscal quarter of the Parent Guarantor for which
financial statements are required to be delivered to the Significant Holders
pursuant to Section 7.2 or 7.3, as the case may be.

“Secured Party” means any holder of a Note and any collateral agent that is the
secured party for the benefit of itself and/or any holder of a Note.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, general manager of finance, treasurer,
controller or any other officer of the applicable Person with similar
responsibility. Any reference to a “Senior Financial Officer” of the Company
shall be deemed to refer to a Senior Financial Officer of the Parent Guarantor,
in its capacity as the sole general partner of the Company.

“Series” is defined in Section 1B.

“Series A Closing Day” is defined in Section 3.

“Series A Purchasers” means The Prudential Insurance Company of America and
Prudential Retirement Insurance and Annuity Company.

“Series A Notes” is defined in Section 1A.

“Shelf Notes” is defined in Section 1B.

“Significant Holder” means (i) PIM during the Issuance Period and so long
thereafter as any Prudential Affiliate shall hold any Note), and (ii) any other
holder of at least 10% of the aggregate principal amount of the Notes from time
to time outstanding.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Structuring Fee” is defined in Section 2B(8)(i).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (i) of which (or in which) more than
50% of (a) the issued and outstanding capital stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company, or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (ii) the
accounts of which would appear on the Consolidated financial statements of such
Person in accordance with generally accepted accounting principals as in effect
from time to time in the United States of America. Unless the context otherwise
clearly requires, any reference to a “Subsidiary” is a reference to a Subsidiary
of the Parent Guarantor.

 

Schedule B-19



--------------------------------------------------------------------------------

“Subsidiary Guarantors” is defined in the introductory paragraph of this
Agreement.

“Surviving Debt” means Debt of each Credit Party and its Subsidiaries
outstanding immediately after the purchase and sale of the Series A Notes.

“SVO” means the Securities Valuation Office of the NAIC (or any successor
organization acceding to the authority thereof).

“Swiss Francs” means the lawful currency of Switzerland.

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Company or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose.

“Total Asset Value” means, on any date of determination, (a) the sum of the
Asset Values for all Assets at such date, plus (b) all unrestricted cash and
Cash Equivalents on hand of the Parent Guarantor and its Subsidiaries.

“Total Unencumbered Asset Value” means an amount equal to the sum of the Asset
Values of all Unencumbered Assets; provided, however, that, if at any time
(a) there shall be fewer than three Unencumbered Assets, (b) the sum of the
Asset Values of all Unencumbered Assets shall not be equal to or greater than
$115,000,000, or (c) the weighted average occupancy of all Unencumbered Assets
(other than Development Assets and Redevelopment Assets) shall not be greater
than or equal to 80%, the Total Unencumbered Asset Value shall be zero; and
provided, further, that if the sum of the Asset Values of all Unencumbered
Assets located in Canada shall exceed 15% of the Total Unencumbered Asset Value,
then Total Unencumbered Asset Value shall be reduced by the amount of such
excess (“Excess Canada Value”) other than for purposes of calculating compliance
with the financial covenant set forth in Section 11.2(a), with respect to which
such reduction shall not apply; and provided, still further, that if the sum of
the Asset Values of all Unencumbered Assets comprised of Redevelopment Assets
and Development Assets (provided that the portion of such combined total sum
arising from Unencumbered Assets comprised of Development Assets shall not
exceed 10% of the Total Unencumbered Asset Value) shall exceed 33% of the Total
Unencumbered Asset Value, then Total Unencumbered Asset Value shall be reduced
by the amount of such excess (“Excess Redevelopment and Development Value”).

“Transaction Documents” means this Agreement, the Notes and any and all other
agreements, documents, certificates and instruments from time to time executed
and delivered by or on behalf of any Credit Party related thereto.

“Transfer” is defined in Section 10.5.

 

Schedule B-20



--------------------------------------------------------------------------------

“Unencumbered Asset Conditions” means, with respect to any Proposed Unencumbered
Asset, that such Proposed Unencumbered Asset (a) is an Office Asset,
Redevelopment Asset or Development Asset located in the United States of America
or Canada, (b) is owned in fee simple absolute or subject to a Qualifying Ground
Lease, (c) except in the case of a Redevelopment Asset or a Development Asset,
is income-producing, (d) is free of all structural defects or material
architectural deficiencies, title defects, environmental conditions or other
matters (including a casualty event or condemnation) that could reasonably be
expected to have a material adverse affect on the value, use or ability to sell
or refinance such Asset, (e) except in the case of any non-income producing
Redevelopment Asset or Development Asset, is operated by a property manager
reasonably acceptable to the Administrative Agent (or, during the continuance of
an Event of Default, the Required Holders), (f) is not subject to mezzanine Debt
financing, (g) is not subject to any Lien (other than Permitted Liens) or any
Negative Pledge, (h) to the extent owned by a Credit Party that is a Subsidiary
of the Company, none of the Company’s direct or indirect Equity Interests in
such Subsidiary owner is subject to any Lien (other than Permitted Liens) or any
Negative Pledge, (i) is an Asset with respect to which the Company directly, or
indirectly through such Subsidiary owner, has the right to take the following
actions without the need to obtain the consent of any Person: (A) to create
Liens on such Asset as security for the obligations of the Credit Parties under
or in respect of the Transaction Documents, and (B) to sell, transfer or
otherwise dispose of such Asset (provided, however, that in the case of the
foregoing clauses (i)(A) and (i)(B), (x) an agreement that conditions a Person’s
ability to create Liens on its assets or to sell, transfer or otherwise dispose
of its assets upon the maintenance of one or more specified ratios but that does
not otherwise generally prohibit the creation of Liens on assets or the sale,
transfer or other disposition of assets, or the taking of such actions with
respect to specific assets, shall not be deemed a violation of or prohibition
under this clause (i), and (y) any restriction under the Revolving Credit
Documents on sales, transfers or other dispositions of assets during the
existence of a default or event of default (or any such restriction under the
Revolving Credit Documents that would apply if a default or event of default
would result from any such sales, transfers or other dispositions) shall not be
deemed a violation of or prohibition under this clause (i) so long as such
provision is generally consistent with a comparable provision of the Transaction
Documents), (j) is owned directly by the Company or a Guarantor, and (k) in the
case of ownership by a Guarantor, one hundred percent (100%) of all of the
equity interests (other than directors’ qualifying shares) and voting interests
(such ownership being defined as “Wholly-Owned”) of such Guarantor are owned by
one or more of the Company and/or any other Wholly-Owned Subsidiary of the
Company at such time.

“Unencumbered Assets” means only those Office Assets, Redevelopment Assets and
Development Assets (a) for which the applicable conditions (as may be determined
by the Required Holders in their sole discretion), if applicable, in
Section 9.11 have been satisfied, and (b) listed on Schedule II hereto (as
supplemented from time to time pursuant to Section 9.11). Without limitation of
the foregoing, no Redevelopment Asset or Development Asset shall qualify as an
Unencumbered Asset after the Series A Closing Day without the prior approval of
the Administrative Agent (or, during the continuance of an Event of Default, the
Required Holders).

“Unencumbered Assets Certificate” means a certificate in substantially the form
of Exhibit F hereto, duly certified by the Chief Financial Officer or other
Responsible Officer of the Parent Guarantor.

 

Schedule B-21



--------------------------------------------------------------------------------

“Unencumbered Assets Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Unencumbered Assets to (b) four times the actual interest expense of the
Parent Guarantor and its Subsidiaries on all Unsecured Debt for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered pursuant to Section 7.2 or 7.3, as the
case may be.

“Unsecured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries, including,
without limitation, the amounts available to be drawn under outstanding letters
of credit, but exclusive of (a) Debt secured by any Lien, (b) guarantee
obligations in respect of Debt secured by any Lien, and (c) guaranties by parent
entities of the Recourse Debt of one or more of their respective Subsidiaries in
an aggregate amount not greater than 5.0% of Total Asset Value.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA) PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

Schedule B-22



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY BE
OFFERED AND SOLD OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR ANY SUCH STATE LAWS WHICH MAY
BE APPLICABLE, OR IF AN EXEMPTION FROM REGISTRATION OR QUALIFICATION IS
AVAILABLE THEREUNDER, THEN IN ACCORDANCE WITH SUCH EXEMPTION.

EXHIBIT A-1

[FORM OF SERIES A NOTE]

DIGITAL REALTY TRUST, L.P.

7.00% SERIES A SENIOR NOTE DUE 2011

 

No. [___]

    [Date]

$[____]

    PPN [________]

FOR VALUE RECEIVED, the undersigned, DIGITAL REALTY TRUST, L.P. (herein called
the “Company”), a limited partnership organized under the laws of the State of
Maryland, hereby promises to pay to [_____________], or registered assigns, the
principal sum of [___________] DOLLARS on July 24, 2011, with interest (computed
on the basis of a 360-day year of twelve 30-day months) (a) on the unpaid
balance thereof at the rate of 7.00% per annum from the date hereof, payable at
maturity and monthly, on the 24th day of each month in each year, commencing
with the 24th day of the month next succeeding the date hereof until the
principal hereof shall have become due and payable, and (b) at a rate per annum
from time to time equal to the greater of (i) 9.00% and (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank from time to time in New
York, New York as its “base” or “prime” rate (i) on any overdue payment of
interest, and (ii) following the occurrence and during the continuance of an
Event of Default (as defined in the Agreement referred to below) on the unpaid
principal balance, any overdue payment of interest and any overdue payment of
any Make-Whole Amount, in the case of each of clause (i) and (ii), payable
monthly as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing as provided in the Agreement
referred to below.

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of July 24,
2008 (as from time to time amended, restated, supplemented or otherwise
modified, the “Agreement”), between the Company and the other Credit Parties
named therein, on the one hand, and the other Persons party thereto, on the
other hand, and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have made the representation set
forth in Sections 6.1 and 6.2.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a replacement Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Agreement, but not
otherwise.

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries and Affiliates pursuant to the terms of the Multiparty Guaranty.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect, provided in
the Agreement.

Capitalized terms used and not otherwise defined herein shall have the meanings
provided in the Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

 

DIGITAL REALTY TRUST, L.P.

 

By: Digital Realty Trust, Inc., its sole general partner

By:       Name:   A. William Stein   Title:   Chief Financial Officer and Chief
Investment Officer

 

Exhibit A-1-2



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY BE
OFFERED AND SOLD OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR ANY SUCH STATE LAWS WHICH MAY
BE APPLICABLE, OR IF AN EXEMPTION FROM REGISTRATION OR QUALIFICATION IS
AVAILABLE THEREUNDER, THEN IN ACCORDANCE WITH SUCH EXEMPTION.

EXHIBIT A-2

[FORM OF SHELF NOTE]

DIGITAL REALTY TRUST, L.P.

SERIES ____ SENIOR NOTE

No. [___]

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES: [Quarterly][Semi-annually] on each [STATE DATES]

FINAL MATURITY DATE: 1

PRINCIPAL PREPAYMENT DATES AND AMOUNTS: 2

FOR VALUE RECEIVED, the undersigned, DIGITAL REALTY TRUST, L.P. (herein called
the “Company”), a limited partnership organized under the laws of the State of
Maryland, hereby promises to pay to [________________], or registered assigns,
the principal sum of [_____________________] [DOLLARS] [OTHER AVAILABLE
CURRENCY] [on the Final Maturity Date specified above] [, payable on the
Principal Prepayment Dates and in the amounts specified above, and on the Final
Maturity Date as specified above in an amount equal to the unpaid balance of the
principal hereof,] with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the Interest Rate per
annum specified above, payable on the Final Maturity Date specified above and on
each Interest Payment Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) at a rate per annum from time to time equal to
the Default Rate (i) on any overdue payment of interest, and (ii) following the
occurrence and during the continuance of an Event of Default (as defined in the
Agreement referred to below) on the unpaid principal balance, any overdue
payment of interest and any overdue payment of any Make-Whole Amount, in the
case of each of clause (i) and (ii), payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).

 

 

1

The Final Maturity Date must be no more than 10 years after the original
issuance date.

2

The Remaining Average Life must be no more than 7 years after the original
issuance date.



--------------------------------------------------------------------------------

Payments of principal, Make-Whole Amount, if any, and interest are to be made in
lawful money of the United States of America at JPMorgan Chase Bank, New York,
New York or at such other place as the holder hereof shall designate to the
Company in writing.

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of July 24,
2008 (as from time to time amended, restated, supplemented or otherwise
modified, the “Agreement”), between the Company and the other Credit Parties
named therein, on the one hand, and the other Persons party thereto, on the
other hand, and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have made the representations set
forth in Sections 6.1 and 6.2 of the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a replacement Note for the
then outstanding principal amount will be issued to, and registered in the name
of, the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement, but not
otherwise.

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries and Affiliates pursuant to the terms of the Multiparty Guaranty.

If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount), and with the effect, provided in
the Agreement.

Capitalized terms used and not otherwise defined herein shall have the meanings
provided in the Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would permit the
application of the laws of a jurisdiction other than such State.

 

DIGITAL REALTY TRUST, L.P.

 

By: Digital Realty Trust, Inc., its sole general partner

By:       Name:   A. William Stein   Title:   Chief Financial Officer and Chief
Investment Officer

 

Exhibit A-1-4